UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- 05498 ) Exact name of registrant as specified in charter: Putnam Master Intermediate Income Trust Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: September 30, 2005 Date of reporting period: December 31, 2005 Item 1. Schedule of Investments: Putnam Master Intermediate Income Trust The fund's portfolio 12/31/05 (Unaudited) CORPORATE BONDS AND NOTES (20.9%)(a) Principal amount Value Basic Materials (2.2%) ALROSA Finance SA 144A company guaranty 8 7/8s, 2014 (Luxembourg) $4,250,000 $4,870,925 Chaparral Steel Co. company guaranty 10s, 2013 486,000 523,665 Cognis Holding GmbH & Co. 144A sr. notes 9 1/2s, 2014 (Germany) EUR 265,000 333,950 Compass Minerals International, Inc. sr. disc. notes stepped-coupon Ser. B, zero % (12s, 6/1/08), 2013 (STP) $285,000 246,525 Compass Minerals International, Inc. sr. notes stepped-coupon zero % (12 3/4s, 12/15/07), 2012 (STP) 775,000 701,375 Crystal US Holdings, LLC sr. disc. notes stepped-coupon Ser. A, zero % (10s, 10/1/09), 2014 (STP) 345,000 253,575 Equistar Chemicals LP/Equistar Funding Corp. company guaranty 10 1/8s, 2008 581,000 630,385 Gerdau Ameristeel Corp. sr. notes 10 3/8s, 2011 (Canada) 680,000 749,700 Huntsman, LLC company guaranty 11 5/8s, 2010 260,000 296,075 Huntsman, LLC company guaranty 11 1/2s, 2012 191,000 216,308 Innophos, Inc. 144A sr. sub. notes 9 5/8s, 2014 225,000 226,688 International Steel Group, Inc. sr. notes 6 1/2s, 2014 130,000 130,000 ISP Chemco, Inc. company guaranty Ser. B, 10 1/4s, 2011 646,000 691,220 Jefferson Smurfit Corp. company guaranty 7 1/2s, 2013 120,000 110,400 JSG Holding PLC 144A sr. notes 11 1/2s, 2015 (Ireland) (PIK) EUR 436,178 475,846 MDP Acquisitions PLC sr. notes 9 5/8s, 2012 (Ireland) $235,000 235,000 MDP Acquisitions PLC sr. notes Ser. EUR, 10 1/8s, 2012 (Ireland) EUR 440,000 553,186 Nalco Co. sr. sub. notes 9s, 2013 EUR 75,000 95,399 Nalco Co. sr. sub. notes 8 7/8s, 2013 $824,000 863,140 Novelis, Inc. 144A sr. notes 7 1/2s, 2015 805,000 750,663 PQ Corp. 144A company guaranty 7 1/2s, 2013 92,000 85,560 Rockwood Specialties Group, Inc. company guaranty 7 5/8s, 2014 EUR 350,000 426,412 Steel Dynamics, Inc. company guaranty 9 1/2s, 2009 $695,000 733,225 Sterling Chemicals, Inc. sec. notes 10s, 2007 146,606 140,742 Stone Container Corp. sr. notes 9 3/4s, 2011 145,000 146,450 Stone Container Corp. sr. notes 8 3/8s, 2012 240,000 232,200 Stone Container Finance company guaranty 7 3/8s, 2014 (Canada) 140,000 127,400 Tembec Industries, Inc. company guaranty 7 3/4s, 2012 (Canada) 80,000 42,800 United States Steel Corp. sr. notes 9 3/4s, 2010 509,000 553,538 Capital Goods (0.9%) Allied Waste North America, Inc. company guaranty Ser. B, 8 1/2s, 2008 732,000 769,515 BE Aerospace, Inc. sr. notes 8 1/2s, 2010 33,000 35,228 Blount, Inc. sr. sub. notes 8 7/8s, 2012 541,000 570,755 Browning-Ferris Industries, Inc. sr. notes 6 3/8s, 2008 73,000 73,183 Crown Euro Holdings SA company guaranty 6 1/4s, 2011 (France) EUR 107,000 133,831 Decrane Aircraft Holdings Co. company guaranty zero %, 2008 (acquired 7/23/04, cost $323,523) (RES) $986,000 544,765 L-3 Communications Corp. sr. sub. notes 5 7/8s, 2015 854,000 828,380 Manitowoc Co., Inc. (The) company guaranty 10 1/2s, 2012 55,000 61,188 Manitowoc Co., Inc. (The) company guaranty 10 3/8s, 2011 EUR 180,000 228,957 Manitowoc Co., Inc. (The) sr. notes 7 1/8s, 2013 $220,000 226,050 Milacron Escrow Corp. sec. notes 11 1/2s, 2011 123,000 105,165 Mueller Group, Inc. sr. sub. notes 10s, 2012 265,000 281,563 Owens-Brockway Glass company guaranty 7 3/4s, 2011 181,000 188,919 Owens-Brockway Glass sr. sec. notes 8 3/4s, 2012 877,000 942,775 Siebe PLC 144A sr. unsub. 6 1/2s, 2010 (United Kingdom) 436,000 375,505 Terex Corp. company guaranty 9 1/4s, 2011 190,000 202,825 Terex Corp. company guaranty Ser. B, 10 3/8s, 2011 730,000 776,538 Communication Services (1.2%) Alamosa Delaware, Inc. company guaranty 12s, 2009 268,000 293,125 Alamosa Delaware, Inc. company guaranty 11s, 2010 332,000 374,330 American Cellular Corp. company guaranty 9 1/2s, 2009 195,000 203,531 Asia Global Crossing, Ltd. sr. notes 13 3/8s, 2010 (Bermuda) (In default) (NON) 522,004 22,185 Cincinnati Bell, Inc. company guaranty 7s, 2015 578,000 566,440 Cincinnati Bell, Inc. sr. sub. notes 8 3/8s, 2014 160,000 157,400 Citizens Communications Co. sr. notes 6 1/4s, 2013 1,711,000 1,655,393 Digicel, Ltd. 144A sr. notes 9 1/4s, 2012 (Jamaica) 325,000 333,938 Inmarsat Finance PLC company guaranty 7 5/8s, 2012 (United Kingdom) 335,000 345,469 Inmarsat Finance PLC company guaranty stepped-coupon zero % (10 3/8s, 10/15/08), 2012 (United Kingdom) (STP) 754,000 628,648 iPCS, Inc. sr. notes 11 1/2s, 2012 300,000 344,250 IWO Holdings, Inc. sec. FRN 7.9s, 2012 82,000 85,075 Qwest Communications International, Inc. company guaranty 7 1/2s, 2014 428,000 439,770 Qwest Corp. notes 8 7/8s, 2012 1,501,000 1,692,378 Qwest Corp. 144A sr. notes 7 5/8s, 2015 409,000 437,630 Rogers Cantel, Inc. debs. 9 3/4s, 2016 (Canada) 164,000 198,030 Rural Cellular Corp. sr. sub. notes 9 3/4s, 2010 75,000 75,750 SBA Communications Corp. sr. notes 8 1/2s, 2012 148,000 164,280 SBA Telecommunications, Inc./SBA Communications Corp. sr. disc. notes stepped-coupon zero % (9 3/4s, 12/15/07), 2011 (STP) 208,000 192,920 Consumer Cyclicals (4.6%) ArvinMeritor, Inc. notes 8 3/4s, 2012 285,000 272,888 Autonation, Inc. company guaranty 9s, 2008 885,000 950,269 Boyd Gaming Corp. sr. sub. notes 8 3/4s, 2012 585,000 629,606 Boyd Gaming Corp. sr. sub. notes 7 3/4s, 2012 165,000 172,838 Boyd Gaming Corp. sr. sub. notes 6 3/4s, 2014 134,000 132,995 CanWest Media, Inc. company guaranty 8s, 2012 (Canada) 748,021 763,916 Coinmach Corp. sr. notes 9s, 2010 858,000 898,755 D.R. Horton, Inc. sr. notes 7 7/8s, 2011 630,000 683,550 D.R. Horton, Inc. sr. notes 5 7/8s, 2013 440,000 423,414 Dana Corp. notes 10 1/8s, 2010 160,000 136,800 Dana Corp. notes 9s, 2011 550,000 442,750 Dex Media West, LLC/Dex Media Finance Co. sr. notes Ser. B, 8 1/2s, 2010 605,000 633,738 Dex Media, Inc. notes 8s, 2013 580,000 591,600 FelCor Lodging LP company guaranty 9s, 2008 (R) 515,000 563,925 General Motors Acceptance Corp. FRN 5.1s, 2007 350,000 328,065 General Motors Acceptance Corp. FRN Ser. MTN, 5.22s, 2007 695,000 656,465 Goodyear Tire & Rubber Co. (The) notes 7.857s, 2011 1,075,000 1,048,125 HMH Properties, Inc. company guaranty Ser. B, 7 7/8s, 2008 (R) 185,000 187,081 Host Marriott LP sr. notes Ser. M, 7s, 2012 (R) 725,000 743,125 JC Penney Co., Inc. notes 9s, 2012 575,000 679,938 JC Penney Co., Inc. notes 8s, 2010 30,000 32,857 Jostens IH Corp. company guaranty 7 5/8s, 2012 718,000 721,590 K. Hovnanian Enterprises, Inc. company guaranty 8 7/8s, 2012 600,000 623,468 K. Hovnanian Enterprises, Inc. company guaranty 6 3/8s, 2014 385,000 364,151 K. Hovnanian Enterprises, Inc. sr. notes 6 1/2s, 2014 295,000 282,116 KB Home company guaranty 5 7/8s, 2015 232,000 218,795 KB Home sr. notes 5 3/4s, 2014 333,000 313,976 Levi Strauss & Co. sr. notes 12 1/4s, 2012 362,000 403,630 Levi Strauss & Co. sr. notes 9 3/4s, 2015 651,000 677,040 MeriStar Hospitality Corp. company guaranty 9 1/8s, 2011 (R) 418,000 455,620 Meritage Homes Corp. company guaranty 6 1/4s, 2015 235,000 213,850 Meritage Homes Corp. sr. notes 7s, 2014 160,000 151,400 Meritor Automotive, Inc. notes 6.8s, 2009 405,000 377,663 MGM Mirage, Inc. company guaranty 8 1/2s, 2010 468,000 507,195 MGM Mirage, Inc. company guaranty 6s, 2009 1,009,000 1,002,694 Movie Gallery, Inc. sr. unsecd. notes 11s, 2012 478,000 372,840 Owens Corning notes 7 1/2s, 2005 (In default) (NON)(DEF) 534,000 409,845 Oxford Industries, Inc. sr. notes 8 7/8s, 2011 460,000 468,625 Park Place Entertainment Corp. sr. notes 7 1/2s, 2009 905,000 963,825 Park Place Entertainment Corp. sr. notes 7s, 2013 495,000 529,535 Park Place Entertainment Corp. sr. sub. notes 8 7/8s, 2008 395,000 427,094 Pinnacle Entertainment, Inc. sr. sub. notes 8 1/4s, 2012 247,000 255,336 PRIMEDIA, Inc. sr. notes 8s, 2013 688,000 582,220 R.H. Donnelley Corp. sr. notes 6 7/8s, 2013 335,000 308,619 R.H. Donnelley Finance Corp. I 144A sr. sub. notes 10 7/8s, 2012 475,000 535,563 Reader's Digest Association, Inc. (The) sr. notes 6 1/2s, 2011 365,000 356,788 Resorts International Hotel and Casino, Inc. company guaranty 11 1/2s, 2009 450,000 498,375 Russell Corp. company guaranty 9 1/4s, 2010 466,000 474,155 Scientific Games Corp. company guaranty 6 1/4s, 2012 626,000 615,828 Sealy Mattress Co. sr. sub. notes 8 1/4s, 2014 735,000 757,050 Standard Pacific Corp. sr. notes 7 3/4s, 2013 420,000 411,075 Starwood Hotels & Resorts Worldwide, Inc. company guaranty 7 7/8s, 2012 560,000 617,400 Starwood Hotels & Resorts Worldwide, Inc. company guaranty 7 3/8s, 2007 390,000 397,800 Starwood Hotels & Resorts Worldwide, Inc. debs. 7 3/8s, 2015 520,000 564,200 Station Casinos, Inc. sr. notes 6s, 2012 470,000 468,825 Tenneco Automotive, Inc. company guaranty 8 5/8s, 2014 420,000 396,900 Tenneco Automotive, Inc. sec. notes Ser. B, 10 1/4s, 2013 436,000 476,330 Texas Industries, Inc. 144A sr. notes 7 1/4s, 2013 161,000 167,038 THL Buildco, Inc. (Nortek Holdings, Inc.) sr. sub. notes 8 1/2s, 2014 604,000 582,860 Toys R Us, Inc. notes 7 5/8s, 2011 73,000 59,860 Trump Entertainment Resorts, Inc. sec. notes 8 1/2s, 2015 117,000 114,075 United Auto Group, Inc. company guaranty 9 5/8s, 2012 515,000 542,038 Vertis, Inc. company guaranty Ser. B, 10 7/8s, 2009 736,000 724,960 Vertis, Inc. 144A sub. notes 13 1/2s, 2009 730,000 591,300 WCI Communities, Inc. company guaranty 9 1/8s, 2012 810,000 801,900 Wynn Las Vegas, LLC/Wynn Las Vegas Capital Corp. 1st mtge. 6 5/8s, 2014 555,000 539,738 Consumer Staples (2.8%) Affinity Group, Inc. sr. sub. notes 9s, 2012 545,000 544,319 AMC Entertainment, Inc. sr. sub. notes 8s, 2014 456,000 412,680 Archibald Candy Corp. company guaranty 10s, 2007 (In default) (F)(NON) 90,153 4,711 Ashtead Holdings PLC 144A sr. notes 8 5/8s, 2015 (United Kingdom) 210,000 221,025 Brand Services, Inc. company guaranty 12s, 2012 565,000 593,250 Cablevision Systems Corp. sr. notes Ser. B, 8s, 2012 409,000 382,415 CCH I Holdings LLC 144A company guaranty 11 1/8s, 2014 412,000 239,990 CCH I Holdings LLC 144A company guaranty 10s, 2014 334,000 189,545 CCH I Holdings LLC 144A company guaranty stepped-coupon zero % (12 1/8s, 1/15/07), 2015 (STP) 49,000 23,153 CCH I Holdings LLC 144A company guaranty stepped-coupon zero % (11 3/4s, 5/15/06), 2014 (STP) 77,000 42,735 CCH I LLC 144A secd. notes 11s, 2015 1,347,000 1,131,480 Church & Dwight Co., Inc. company guaranty 6s, 2012 444,000 437,340 Cinemark USA, Inc. sr. sub. notes 9s, 2013 30,000 31,725 Cinemark, Inc. sr. disc. notes stepped-coupon zero % (9 3/4s, 3/15/07), 2014 (STP) 990,000 732,600 Constellation Brands, Inc. company guaranty Ser. B, 8s, 2008 825,000 860,063 Constellation Brands, Inc. sr. sub. notes Ser. B, 8 1/8s, 2012 425,000 445,188 CSC Holdings, Inc. sr. notes Ser. B, 7 5/8s, 2011 353,000 351,235 CSC Holdings, Inc. 144A sr. notes 6 3/4s, 2012 1,068,000 1,009,260 Dean Foods Co. sr. notes 6 5/8s, 2009 918,000 935,213 Del Monte Corp. company guaranty 6 3/4s, 2015 320,000 312,000 Del Monte Corp. sr. sub. notes 8 5/8s, 2012 560,000 595,000 DirecTV Holdings, LLC company guaranty 6 3/8s, 2015 1,026,000 1,002,915 Echostar DBS Corp. company guaranty 6 5/8s, 2014 2,119,000 2,031,591 Granite Broadcasting Corp. sec. notes 9 3/4s, 2010 542,000 498,640 Interpublic Group of Companies, Inc. notes 6 1/4s, 2014 118,000 101,480 Jean Coutu Group, Inc. sr. notes 7 5/8s, 2012 (Canada) 509,000 501,365 Jean Coutu Group, Inc. sr. sub. notes 8 1/2s, 2014 (Canada) 251,000 229,665 Kabel Deutscheland GmbH 144A company guaranty 10 5/8s, 2014 (Germany) 461,000 485,203 Pinnacle Foods Holding Corp. sr. sub. notes 8 1/4s, 2013 741,000 705,803 Playtex Products, Inc. company guaranty 9 3/8s, 2011 266,000 278,635 Playtex Products, Inc. sec. notes 8s, 2011 770,000 820,050 Prestige Brands, Inc. sr. sub. notes 9 1/4s, 2012 450,000 443,250 Rainbow National Services, LLC 144A sr. notes 8 3/4s, 2012 482,000 513,330 Remington Arms Co., Inc. company guaranty 10 1/2s, 2011 735,000 654,150 Sbarro, Inc. company guaranty 11s, 2009 726,000 722,370 Scotts Co. (The) sr. sub. notes 6 5/8s, 2013 255,000 258,188 Six Flags, Inc. sr. notes 9 5/8s, 2014 370,000 359,825 Young Broadcasting, Inc. company guaranty 10s, 2011 431,000 403,524 Young Broadcasting, Inc. sr. sub. notes 8 3/4s, 2014 365,000 321,656 Energy (3.7%) Arch Western Finance, LLC sr. notes 6 3/4s, 2013 1,347,000 1,372,256 Bluewater Finance, Ltd. company guaranty 10 1/4s, 2012 (Cayman Islands) 487,000 523,525 CHC Helicopter Corp. sr. sub. notes 7 3/8s, 2014 (Canada) 812,000 821,135 Chesapeake Energy Corp. company guaranty 7 3/4s, 2015 269,000 285,140 Chesapeake Energy Corp. sr. notes 7 1/2s, 2013 1,031,000 1,095,438 Chesapeake Energy Corp. sr. notes 7s, 2014 279,000 288,765 Comstock Resources, Inc. sr. notes 6 7/8s, 2012 510,000 499,163 Dresser, Inc. company guaranty 9 3/8s, 2011 696,000 732,540 Exco Resources, Inc. company guaranty 7 1/4s, 2011 725,000 735,875 Forest Oil Corp. company guaranty 7 3/4s, 2014 108,000 112,050 Forest Oil Corp. sr. notes 8s, 2011 540,000 589,950 Forest Oil Corp. sr. notes 8s, 2008 335,000 349,238 Gazprom OAO 144A notes 9 5/8s, 2013 (Germany) 1,860,000 2,243,625 Harvest Operations Corp. sr. notes 7 7/8s, 2011 (Canada) 584,000 581,080 Hornbeck Offshore Services, Inc. sr. notes Ser. B, 6 1/8s, 2014 517,000 504,075 Massey Energy Co. sr. notes 6 5/8s, 2010 774,000 786,578 Nak Naftogaz Ukrainy bonds 8 1/8s, 2009 (Ukraine) 1,800,000 1,876,500 Newfield Exploration Co. sr. notes 7 5/8s, 2011 700,000 747,250 Newfield Exploration Co. sr. sub. notes 6 5/8s, 2014 348,000 354,090 Offshore Logistics, Inc. company guaranty 6 1/8s, 2013 655,000 612,425 Oslo Seismic Services, Inc. 1st mtge. 8.28s, 2011 490,858 510,277 Pacific Energy Partners/Pacific Energy Finance Corp. sr. notes 7 1/8s, 2014 355,000 365,650 Pemex Finance, Ltd. bonds 9.69s, 2009 (Cayman Islands) 761,250 822,995 Pemex Project Funding Master Trust 144A notes 5 3/4s, 2015 4,060,000 4,039,700 Pioneer Natural Resources Co. company guaranty 6 1/2s, 2008 115,000 117,509 Plains Exploration & Production Co. sr. notes 7 1/8s, 2014 620,000 641,700 Plains Exploration & Production Co. sr. sub. notes 8 3/4s, 2012 485,000 522,588 Pogo Producing Co. sr. sub. notes Ser. B, 8 1/4s, 2011 670,000 700,150 Pride International, Inc. sr. notes 7 3/8s, 2014 826,000 885,885 Seabulk International, Inc. company guaranty 9 1/2s, 2013 600,000 674,250 Star Gas Partners LP/Star Gas Finance Co. sr. notes 10 1/4s, 2013 113,000 111,588 Vintage Petroleum, Inc. sr. notes 8 1/4s, 2012 670,000 718,575 Vintage Petroleum, Inc. sr. sub. notes 7 7/8s, 2011 145,000 151,525 Financial (1.2%) Bosphorus Financial Services, Ltd. 144A sec. FRN 6.14s, 2012 (Cayman Islands) 1,856,000 1,865,521 Crescent Real Estate Equities LP notes 7 1/2s, 2007 (R) 310,000 314,650 Finova Group, Inc. notes 7 1/2s, 2009 491,340 171,969 UBS Luxembourg SA for Sberbank sub. notes 6.23s, 2015 (Luxembourg) 1,990,000 2,009,900 VTB Capital SA 144A notes 7 1/2s, 2011 (Luxembourg) 3,010,000 3,228,225 Western Financial Bank sub. debs. 9 5/8s, 2012 540,000 603,450 Health Care (1.8%) Community Health Systems, Inc. sr. sub. notes 6 1/2s, 2012 183,000 178,196 Coventry Health Care, Inc. sr. notes 5 7/8s, 2012 320,000 323,200 DaVita, Inc. company guaranty 7 1/4s, 2015 345,000 349,313 DaVita, Inc. company guaranty 6 5/8s, 2013 175,000 178,063 Extendicare Health Services, Inc. sr. sub. notes 6 7/8s, 2014 312,000 304,980 HCA, Inc. debs. 7.19s, 2015 51,000 53,618 HCA, Inc. notes 6 3/8s, 2015 212,000 214,297 HCA, Inc. notes 6 1/4s, 2013 550,000 550,391 HCA, Inc. notes 5 3/4s, 2014 260,000 252,123 Healthsouth Corp. notes 7 5/8s, 2012 843,000 851,430 MedQuest, Inc. company guaranty Ser. B, 11 7/8s, 2012 595,000 584,588 MQ Associates, Inc. sr. disc. notes stepped-coupon zero % (12 1/4s, 8/15/08), 2012 (STP) 805,000 458,850 Omnicare, Inc. sr. sub. notes 6 1/8s, 2013 740,000 730,750 PacifiCare Health Systems, Inc. company guaranty 10 3/4s, 2009 737,000 788,590 Service Corp. International notes 6 1/2s, 2008 110,000 111,100 Service Corp. International notes Ser. *, 7.7s, 2009 270,000 283,500 Service Corp. International 144A sr. notes 7 1/4s, 2017 170,000 168,725 Service Corp. International 144A sr. notes 6 3/4s, 2016 535,000 521,625 Stewart Enterprises, Inc. 144A sr. notes 7 1/4s, 2013 724,000 695,040 Tenet Healthcare Corp. notes 7 3/8s, 2013 390,000 359,775 Tenet Healthcare Corp. sr. notes 9 7/8s, 2014 835,000 845,438 Triad Hospitals, Inc. sr. notes 7s, 2012 825,000 842,531 Triad Hospitals, Inc. sr. sub. notes 7s, 2013 211,000 211,528 Universal Hospital Services, Inc. sr. notes 10 1/8s, 2011 (Canada) 840,000 869,400 US Oncology, Inc. company guaranty 9s, 2012 420,000 449,400 Vanguard Health Holding Co. II, LLC sr. sub. notes 9s, 2014 556,000 590,750 Ventas Realty LP/Capital Corp. company guaranty 9s, 2012 (R) 305,000 347,700 Ventas Realty LP/Capital Corp. company guaranty 6 3/4s, 2010 (R) 201,000 206,025 Ventas Realty LP/Capital Corp. sr. notes 6 5/8s, 2014 (R) 173,000 176,893 Technology (0.7%) Advanced Micro Devices, Inc. sr. notes 7 3/4s, 2012 515,000 520,150 Freescale Semiconductor, Inc. sr. notes Ser. B, 7 1/8s, 2014 1,229,000 1,308,885 Iron Mountain, Inc. company guaranty 8 5/8s, 2013 700,000 731,500 New ASAT Finance, Ltd. company guaranty 9 1/4s, 2011 (Cayman Islands) 13,000 8,970 SunGard Data Systems, Inc. 144A sr. unsecd. notes 9 1/8s, 2013 340,000 351,900 Xerox Corp. notes Ser. MTN, 7.2s, 2016 175,000 183,750 Xerox Corp. sr. notes 9 3/4s, 2009 EUR 195,000 266,435 Xerox Corp. sr. notes 7 5/8s, 2013 $1,080,000 1,139,400 Transportation (0.1%) Calair, LLC/Calair Capital Corp. company guaranty 8 1/8s, 2008 760,000 Utilities & Power (1.8%) AES Corp. (The) sr. notes 8 7/8s, 2011 54,000 58,320 AES Corp. (The) sr. notes 8 3/4s, 2008 30,000 31,500 AES Corp. (The) 144A sec. notes 8 3/4s, 2013 460,000 500,825 Centrais Electricas Brasileirass SA 144A sr. notes 7 3/4s, 2015 (Brazil) 300,000 306,900 CMS Energy Corp. sr. notes 8.9s, 2008 600,000 641,250 CMS Energy Corp. sr. notes 7 3/4s, 2010 180,000 188,775 Colorado Interstate Gas Co. sr. notes 5.95s, 2015 174,000 168,063 DPL, Inc. sr. notes 6 7/8s, 2011 457,000 481,564 Dynegy Holdings, Inc. 144A sec. notes 10 1/8s, 2013 872,000 985,360 El Paso Corp. notes 6 3/8s, 2009 200,000 196,000 El Paso Natural Gas Co. sr. notes Ser. A, 7 5/8s, 2010 365,000 385,075 El Paso Production Holding Co. company guaranty 7 3/4s, 2013 993,000 1,030,238 Ferrellgas LP/Finance sr. notes 6 3/4s, 2014 520,000 491,400 Mission Energy Holding Co. sec. notes 13 1/2s, 2008 749,000 868,840 Monongahela Power Co. 1st mtge. 6.7s, 2014 400,000 437,909 National Power Corp. 144A foreign government guaranty FRN 8.63s, 2011 (Philippines) 195,000 209,869 Northwestern Corp. sec. notes 5 7/8s, 2014 319,000 319,600 NRG Energy, Inc. company guaranty 8s, 2013 494,000 550,810 Orion Power Holdings, Inc. sr. notes 12s, 2010 655,000 740,150 PSEG Energy Holdings, Inc. notes 7 3/4s, 2007 615,000 636,525 SEMCO Energy, Inc. sr. notes 7 3/4s, 2013 517,000 542,088 Teco Energy, Inc. notes 7.2s, 2011 185,000 195,175 Teco Energy, Inc. notes 7s, 2012 280,000 294,000 Teco Energy, Inc. sr. notes 6 3/4s, 2015 32,000 33,120 Texas Genco LLC/Texas Genco Financing Corp. 144A sr. notes 6 7/8s, 2014 585,000 633,263 Utilicorp Canada Finance Corp. company guaranty 7 3/4s, 2011 (Canada) 612,000 625,770 Utilicorp United, Inc. sr. notes 9.95s, 2011 361,000 398,003 Williams Cos., Inc. (The) notes 8 1/8s, 2012 150,000 163,500 Williams Cos., Inc. (The) 144A notes 6 3/8s, 2010 172,000 171,785 York Power Funding 144A notes 12s, 2007 (Cayman Islands) (In default) (F)(NON) 203,730 16,991 Total corporate bonds and notes (cost $143,942,472) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (14.7%)(a) Principal amount Value U.S. Government Agency Mortgage Obligations (14.7%) Federal National Mortgage Association Pass-Through Certificates 8 1/2s, March 1, 2006 $9 $9 8s, with due dates from October 1, 2025 to July 1, 2028 13,133 14,082 7 1/2s, December 1, 2029 2,927 3,072 6 1/2s, with due dates from August 1, 2034 to September 1, 2034 1,271,398 1,304,226 6 1/2s, October 1, 2018 22,221 22,762 6s, TBA, January 1, 2036 14,000,000 14,125,782 5 1/2s, with due dates from May 1, 2035 to December 1, 2035 11,746,114 11,634,158 5 1/2s, TBA, January 1, 2036 51,900,000 51,389,107 5s, with due dates from April 1, 2019 to April 1, 2020 2,245,448 2,223,151 5s, TBA, January 1, 2035 7,000,000 6,780,157 5s, TBA, January 1, 2021 6,100,000 6,032,328 4 1/2s, with due dates from August 1, 2033 to June 1, 2034 3,189,440 3,016,389 4 1/2s, TBA, January 1, 2021 5,665,000 5,509,213 Total U.S. government and agency mortgage obligations (cost U.S. TREASURY OBLIGATIONS (10.4%)(a) Principal amount Value U.S. Treasury Notes 6 1/2s, February 15, 2010 $7,500,000 $8,092,969 4 1/4s, August 15, 2013 38,008,000 37,675,430 3 1/4s, August 15, 2008 27,242,000 26,488,590 Total U.S. treasury obligations (cost $73,842,620) COLLATERALIZED MORTGAGE OBLIGATIONS (14.0%)(a) Principal amount Value Banc of America Commercial Mortgage, Inc. Ser. 01-1, Class G, 7.324s, 2036 $325,000 $350,829 Banc of America Commercial Mortgage, Inc. 144A Ser. 01-1, Class J, 6 1/8s, 2036 163,000 162,767 Ser. 01-1, Class K, 6 1/8s, 2036 367,000 276,662 Banc of America Large Loan 144A FRB Ser. 02-FL2A, Class L1, 7.331s, 2014 141,000 140,881 FRB Ser. 02-FL2A, Class K1, 6.831s, 2014 100,000 99,981 FRB Ser. 05-BOCA, Class M, 6.469s, 2016 355,000 356,145 FRB Ser. 05-ESHA, Class K, 6.167s, 2020 712,000 711,987 FRB Ser. 05-BOCA, Class L, 6.069s, 2016 183,000 183,422 FRB Ser. 05-BOCA, Class K, 5.719s, 2016 200,000 200,462 FRB Ser. 05-MIB1, Class K, 6.369s, 2009 1,077,000 1,045,902 Bear Stearns Commercial Mortgage Securities, Inc. 144A FRB Ser. 05- LXR1, Class J, 6.019s, 2018 696,000 696,000 Bear Stearns Commercial Mortgage Securitization Corp. Ser. 00-WF2, Class F, 8.199s, 2032 410,000 469,242 Broadgate Financing PLC sec. FRB Ser. D, 5.40s, 2023 (United Kingdom) GBP 467,875 800,618 Commercial Mortgage Pass-Through Certificates 144A FRB Ser. 01-FL5A, Class G, 5.152s, 2013 $1,074,000 1,068,630 FRB Ser. 05-F10A, Class A1, 4.469s, 2017 5,180,146 5,177,489 CS First Boston Mortgage Securities Corp. 144A FRB Ser. 03-TF2A, Class L, 8.369s, 2014 356,000 355,153 FRB Ser. 05-TFLA, Class L, 6.219s, 2020 699,000 698,846 Ser. 98-C1, Class F, 6s, 2040 966,000 850,564 FRB Ser. 05-TFLA, Class K, 5.669s, 2020 388,000 387,915 Ser. 02-CP5, Class M, 5 1/4s, 2035 354,000 277,324 Deutsche Mortgage & Asset Receiving Corp. Ser. 98-C1, Class X, Interest Only (IO), 0.899s, 2031 20,125,891 426,103 DLJ Commercial Mortgage Corp. Ser. 98-CF2, Class B4, 6.04s, 2031 286,492 281,192 Ser. 98-CF2, Class B5, 5.95s, 2031 915,958 668,833 DLJ Mortgage Acceptance Corp. 144A Ser. 97-CF1, Class B2, 8.16s, 2030 275,000 192,500 Ser. 97-CF1, Class B1, 7.91s, 2030 266,000 273,744 European Loan Conduit FRB Ser. 6X, Class E, 6.345s, 2010 (United Kingdom) 372,956 645,236 European Loan Conduit 144A FRB Ser. 6A, Class F, 6.845s, 2010 (United Kingdom) 133,198 230,876 European Prime Real Estate PLC 144A FRB Ser. 1-A, Class D, 5.4s, 2014 (United Kingdom) 361,022 619,694 Fannie Mae IFB Ser. 05-114, Class PS, 9.041s, 2035 361,000 362,579 IFB Ser. 05-115, Class NQ, 8.813s, 2036 373,000 373,248 IFB Ser. 05-74, Class CP, 8.695s, 2035 645,821 683,731 IFB Ser. 05-76, Class SA, 8.695s, 2034 912,962 950,302 IFB Ser. 05-106, Class US, 8.511s, 2035 1,579,320 1,676,922 IFB Ser. 05-99, Class SA, 8.511s, 2035 756,452 788,115 IFB Ser. 05-104, Class SD, 8.511s, 2033 1,008,634 1,031,407 Ser. 00-42, Class B2, 8s, 2030 37,533 40,487 Ser. 00-17, Class PA, 8s, 2030 176,550 190,268 Ser. 00-18, Class PA, 8s, 2030 163,246 175,881 Ser. 00-19, Class PA, 8s, 2030 168,448 181,469 Ser. 00-20, Class PA, 8s, 2030 95,593 103,097 Ser. 00-21, Class PA, 8s, 2030 284,582 306,808 Ser. 00-22, Class PA, 8s, 2030 212,467 228,891 Ser. 97-37, Class PB, 8s, 2027 497,111 537,179 Ser. 97-13, Class TA, 8s, 2027 71,222 76,991 Ser. 97-21, Class PA, 8s, 2027 289,260 312,315 Ser. 97-22, Class PA, 8s, 2027 557,587 602,361 Ser. 97-16, Class PE, 8s, 2027 189,472 204,649 Ser. 97-25, Class PB, 8s, 2027 187,822 202,791 Ser. 95-12, Class PD, 8s, 2025 113,645 122,611 Ser. 95-5, Class A, 8s, 2025 137,961 149,136 Ser. 95-5, Class TA, 8s, 2025 35,522 38,492 Ser. 95-6, Class A, 8s, 2025 88,684 95,859 Ser. 95-7, Class A, 8s, 2025 120,607 130,436 Ser. 94-106, Class PA, 8s, 2024 179,233 193,877 Ser. 94-95, Class A, 8s, 2024 276,440 299,191 IFB Ser. 05-74, Class CS, 7.978s, 2035 736,294 765,745 IFB Ser. 05-114, Class SP, 7.7s, 2036 435,000 431,398 Ser. 04-W8, Class 3A, 7 1/2s, 2044 504,542 532,178 Ser. 04-W2, Class 5A, 7 1/2s, 2044 1,810,387 1,909,380 Ser. 04-T2, Class 1A4, 7 1/2s, 2043 430,725 453,887 Ser. 03-W4, Class 4A, 7 1/2s, 2042 135,805 142,423 Ser. 03-W3, Class 1A3, 7 1/2s, 2042 286,865 301,607 Ser. 02-T19, Class A3, 7 1/2s, 2042 345,268 363,021 Ser. 03-W2, Class 1A3, 7 1/2s, 2042 6,457 6,791 Ser. 02-W1, Class 2A, 7 1/2s, 2042 577,233 603,398 Ser. 02-14, Class A2, 7 1/2s, 2042 2,800 2,939 Ser. 01-T10, Class A2, 7 1/2s, 2041 359,718 376,809 Ser. 02-T4, Class A3, 7 1/2s, 2041 1,708 1,790 Ser. 01-T8, Class A1, 7 1/2s, 2041 4,586 4,797 Ser. 01-T7, Class A1, 7 1/2s, 2041 1,418,575 1,482,524 Ser. 01-T3, Class A1, 7 1/2s, 2040 212,795 222,487 Ser. 01-T1, Class A1, 7 1/2s, 2040 661,455 693,141 Ser. 99-T2, Class A1, 7 1/2s, 2039 272,274 286,458 Ser. 00-T6, Class A1, 7 1/2s, 2030 133,412 139,426 Ser. 02-W7, Class A5, 7 1/2s, 2029 230,874 242,587 Ser. 01-T4, Class A1, 7 1/2s, 2028 634,029 669,297 Ser. 02-W3, Class A5, 7 1/2s, 2028 1,455 1,527 Ser. 04-W12, Class 1A3, 7s, 2044 534,002 556,222 Ser. 01-T10, Class A1, 7s, 2041 1,390,704 1,440,466 IFB Ser. 05-95, Class CP, 6.878s, 2035 124,913 127,586 IFB Ser. 05-95, Class OP, 6.83s, 2035 360,000 350,676 IFB Ser. 05-83, Class QP, 6.009s, 2034 239,242 230,677 IFB Ser. 05-66, Class PS, 5.928s, 2035 460,357 434,347 IFB Ser. 05-93, Class AS, 5.928s, 2034 332,954 314,121 Ser. 350, Class 2, IO, 5 1/2s, 2034 1,113,033 247,903 Ser. 329, Class 2, IO, 5 1/2s, 2033 2,070,242 460,712 Ser. 03-37, Class IC, IO, 5 1/2s, 2027 1,697,422 170,082 IFB Ser. 02-36, Class QH, IO, 3.671s, 2029 367,087 7,471 IFB Ser. 03-66, Class SA, IO, 3.271s, 2033 1,581,722 119,104 IFB Ser. 03-48, Class S, IO, 3.171s, 2033 727,174 55,192 IFB Ser. 05-113, Class DI, IO, 2.87s, 2036 9,454,000 625,855 IFB Ser. 04-51, Class S0, IO, 2.671s, 2034 402,092 22,879 IFB Ser. 05-72, Class WS, IO, 2.371s, 2035 1,141,682 80,603 IFB Ser. 05-105, Class S, IO, 2.321s, 2035 1,150,382 64,170 IFB Ser. 05-95, Class CI, IO, 2.321s, 2035 1,635,481 109,741 IFB Ser. 05-84, Class SG, IO, 2.321s, 2035 2,939,575 207,342 IFB Ser. 05-87, Class SG, IO, 2.321s, 2035 3,772,965 205,745 IFB Ser. 05-69, Class AS, IO, 2.321s, 2035 803,297 45,688 IFB Ser. 05-104, Class NI, IO, 2.321s, 2035 1,364,171 109,364 IFB Ser. 04-92, Class S, IO, 2.321s, 2034 2,367,667 146,085 IFB Ser. 05-83, Class QI, IO, 2.311s, 2035 401,125 29,282 IFB Ser. 05-92, Class SC, IO, 2.301s, 2035 3,895,823 251,281 IFB Ser. 05-83, Class SL, IO, 2.291s, 2035 7,774,737 434,608 IFB Ser. 05-95, Class OI, IO, 2.211s, 2035 223,008 16,569 IFB Ser. 03-112, Class SA, IO, 2.121s, 2028 1,545,706 58,787 IFB Ser. 05-67, Class BS, IO, 1.771s, 2035 2,002,244 93,855 IFB Ser. 05-74, Class SE, IO, 1.721s, 2035 2,778,628 101,420 IFB Ser. 05-87, Class SE, IO, 1.671s, 2035 14,926,380 566,736 IFB Ser. 04-54, Class SW, IO, 1.621s, 2033 927,754 30,070 Ser. 03-W10, Class 1A, IO, 1.284s, 2043 5,256,645 84,009 Ser. 03-W10, Class 3A, IO, 1.265s, 2043 6,324,958 108,656 Ser. 03-W17, Class 12, IO, 1.155s, 2033 3,548,307 105,887 Ser. 02-T18, IO, 0.523s, 2042 9,992,162 119,331 Ser. 05-113, Class DO, Principal Only (PO), zero %, 2036 2,906,000 2,361,706 Ser. 361, Class 1, PO, zero %, 2035 706,957 560,815 Ser. 342, Class 1, PO, zero %, 2033 311,426 246,221 Ser. 99-51, Class N, PO, zero %, 2029 100,576 83,619 Ser. 99-52, Class MO, PO, zero %, 2026 16,448 15,939 Federal Home Loan Mortgage Corp. Structured Pass-Through Securities Ser. T-59, Class 1A3, 7 1/2s, 2043 584,296 616,798 Ser. T-58, Class 4A, 7 1/2s, 2043 9,019 9,468 Ser. T-41, Class 3A, 7 1/2s, 2032 1,374,051 1,438,837 Ser. T-60, Class 1A2, 7s, 2044 2,646,328 2,752,593 Ser. T-57, Class 1AX, IO, 0.452s, 2043 3,372,599 32,377 FFCA Secured Lending Corp. Ser. 00-1, Class X, IO, 1.478s, 2020 9,218,533 566,400 Freddie Mac IFB Ser. 2963, Class SV, 11.122s, 2034 313,000 355,157 IFB Ser. 2763, Class SC, 11.122s, 2032 417,830 454,170 IFB Ser. 3081, Class DC, 9.506s, 2035 597,000 621,179 IFB Ser. 2979, Class AS, 8.252s, 2034 269,641 274,191 IFB Ser. 3051, Class PS, 8.142s, 2035 330,347 334,528 IFB Ser. 3072, Class SA, 8.106s, 2035 234,571 234,205 IFB Ser. 3072, Class SM, 7.776s, 2035 372,158 367,041 IFB Ser. 3072, Class SB, 7.629s, 2035 352,204 345,380 Ser. 2229, Class PD, 7 1/2s, 2030 199,742 212,164 Ser. 2224, Class PD, 7 1/2s, 2030 198,721 211,079 Ser. 2217, Class PD, 7 1/2s, 2030 208,160 221,104 Ser. 2187, Class PH, 7 1/2s, 2029 463,770 492,611 Ser. 1989, Class C, 7 1/2s, 2027 69,614 73,943 Ser. 1990, Class D, 7 1/2s, 2027 190,654 202,511 Ser. 1969, Class PF, 7 1/2s, 2027 166,348 176,693 Ser. 1975, Class E, 7 1/2s, 2027 43,859 46,587 Ser. 1943, Class M, 7 1/2s, 2027 103,285 109,708 Ser. 1932, Class E, 7 1/2s, 2027 144,193 153,159 Ser. 1938, Class E, 7 1/2s, 2027 58,383 62,014 Ser. 1941, Class E, 7 1/2s, 2027 47,731 50,699 Ser. 1924, Class H, 7 1/2s, 2027 156,976 166,738 Ser. 1928, Class D, 7 1/2s, 2027 61,923 65,774 Ser. 1915, Class C, 7 1/2s, 2026 141,647 150,456 Ser. 1923, Class D, 7 1/2s, 2026 168,256 178,720 Ser. 1904, Class D, 7 1/2s, 2026 181,524 192,813 Ser. 1905, Class H, 7 1/2s, 2026 160,549 170,533 Ser. 1890, Class H, 7 1/2s, 2026 151,208 160,611 Ser. 1895, Class C, 7 1/2s, 2026 75,751 80,462 Ser. 2256, Class UA, 7s, 2030 52,389 55,025 Ser. 2208, Class PG, 7s, 2030 475,061 498,962 Ser. 2211, Class PG, 7s, 2030 263,920 277,199 Ser. 2198, Class PH, 7s, 2029 405,784 426,200 Ser. 2054, Class H, 7s, 2028 1,021,014 1,072,383 Ser. 2031, Class PG, 7s, 2028 109,158 114,650 Ser. 2020, Class E, 7s, 2028 553,352 581,192 Ser. 1998, Class PL, 7s, 2027 244,211 256,497 Ser. 1999, Class PG, 7s, 2027 390,475 410,120 Ser. 2004, Class BA, 7s, 2027 238,129 250,110 Ser. 2005, Class C, 7s, 2027 180,803 189,900 Ser. 2005, Class CE, 7s, 2027 201,854 212,010 Ser. 2006, Class H, 7s, 2027 576,482 605,486 Ser. 2006, Class T, 7s, 2027 368,546 387,089 Ser. 1987, Class AP, 7s, 2027 118,334 124,288 Ser. 1987, Class PT, 7s, 2027 199,456 209,491 Ser. 1978, Class PG, 7s, 2027 343,991 361,298 Ser. 1973, Class PJ, 7s, 2027 410,949 431,625 Ser. 1725, Class D, 7s, 2024 80,325 84,366 Ser. 2008, Class G, 7s, 2023 29,878 31,381 Ser. 1750, Class C, 7s, 2023 179,937 188,990 Ser. 1530, Class I, 7s, 2023 189,363 198,891 IFB Ser. 3065, Class DC, 6.752s, 2035 920,474 890,374 IFB Ser. 3050, Class SA, 5.952s, 2034 644,273 605,230 Ser. 2515, Class IG, IO, 5 1/2s, 2032 1,418,300 320,252 Ser. 2590, Class IH, IO, 5 1/2s, 2028 729,500 135,869 Ser. 2833, Class IK, IO, 5 1/2s, 2023 503,008 59,707 IFB Ser. 2828, Class TI, IO, 2.681s, 2030 916,408 66,726 IFB Ser. 3033, Class SF, IO, 2.431s, 2035 1,351,069 73,464 IFB Ser. 3028, Class ES, IO, 2.381s, 2035 4,343,740 356,187 IFB Ser. 3045, Class DI, IO, 2.361s, 2035 13,653,338 692,224 IFB Ser. 3054, Class CS, IO, 2.331s, 2035 1,035,674 61,208 IFB Ser. 3066, Class SI, IO, 2.331s, 2035 2,942,147 238,314 IFB Ser. 3031, Class BI, IO, 2.321s, 2035 863,074 61,969 IFB Ser. 3067, Class SI, IO, 2.281s, 2035 3,387,735 275,423 IFB Ser. 3065, Class DI, IO, 2.251s, 2035 666,118 49,692 IFB Ser. 3016, Class SP, IO, 1.741s, 2035 892,662 37,760 IFB Ser. 2937, Class SY, IO, 1.731s, 2035 922,704 33,171 IFB Ser. 2815, Class S, IO, 1.631s, 2032 2,182,652 75,738 Ser. 3045, Class DO, PO, zero %, 2035 1,044,072 824,399 Ser. 231, PO, zero %, 2035 5,617,887 4,240,946 Ser. 228, PO, zero %, 2035 3,602,828 2,839,205 Ser. 227, PO, zero %, 2034 3,571,601 2,613,868 Ser. 215, PO, zero %, 2031 203,380 176,698 Ser. 2235, PO, zero %, 2030 222,889 186,357 FRB Ser. 3022, Class TC, zero %, 2035 204,441 226,674 FRB Ser. 2986, Class XT, zero %, 2035 116,979 123,888 FRB Ser. 3046, Class WF, zero %, 2035 293,645 287,199 FRB Ser. 3054, Class XF, zero %, 2034 123,722 124,711 GE Capital Commercial Mortgage Corp. 144A Ser. 00-1, Class F, 7.511s, 2033 170,000 181,675 Ser. 00-1, Class G, 6.131s, 2033 596,000 555,353 GMAC Commercial Mortgage Securities, Inc. 144A Ser. 99-C3, Class G, 6.974s, 2036 529,968 515,633 Government National Mortgage Association IFB Ser. 05-66, Class SP, 6.267s, 2035 544,501 514,880 IFB Ser. 05-65, Class SI, IO, 1.98s, 2035 2,347,972 108,946 IFB Ser. 05-68, Class SI, IO, 1.93s, 2035 7,406,027 388,816 IFB Ser. 05-51, Class SJ, IO, 1.83s, 2035 2,230,234 112,850 IFB Ser. 05-68, Class S, IO, 1.83s, 2035 4,424,246 210,594 Ser. 98-2, Class EA, PO, zero %, 2028 100,538 80,572 GS Mortgage Securities Corp. II 144A FRB Ser. 03-FL6A, Class L, 7.619s, 2015 214,000 214,268 LB Commercial Conduit Mortgage Trust 144A Ser. 99-C1, Class G, 6.41s, 2031 253,101 240,041 Lehman Brothers Floating Rate Commercial Mortgage Trust 144A FRB Ser. 03-LLFA, Class L, 8.118s, 2014 876,000 875,533 Mach One Commercial Mortgage Trust 144A Ser. 04-1A, Class J, 5.45s, 2040 594,000 493,596 Ser. 04-1A, Class K, 5.45s, 2040 212,000 172,225 Ser. 04-1A, Class L, 5.45s, 2040 96,000 70,286 Merrill Lynch Mortgage Investors, Inc. Ser. 96-C2, Class JS, IO, 2.146s, 2028 6,364,041 274,672 Mezz Cap Commercial Mortgage Trust 144A Ser. 04-C1, Class X, IO, 7.85s, 2037 1,019,802 402,145 Morgan Stanley Capital I Ser. 98-CF1, Class E, 7.35s, 2032 1,252,000 1,351,765 Morgan Stanley Capital I 144A Ser. 04-RR, Class F7, 6s, 2039 1,730,000 1,261,170 Mortgage Capital Funding, Inc. FRB Ser. 98-MC2, Class E, 7.102s, 2030 327,112 341,261 Ser. 97-MC2, Class X, IO, 1.22s, 2012 2,875,842 39,744 Permanent Financing PLC FRB Ser. 8, Class 2C, 4.88s, 2042 (United Kingdom) 500,000 499,936 PNC Mortgage Acceptance Corp. 144A Ser. 00-C1, Class J, 6 5/8s, 2010 123,000 116,807 QFA Royalties, LLC 144A Ser. 05-1, 7.3s, 2025 658,074 652,851 Quick Star PLC FRB Class 1-D, 5.48s, 2011 (United Kingdom) 445,794 765,206 SBA CMBS Trust 144A Ser. 05-1A, Class E, 6.706s, 2035 303,000 305,198 STRIPS 144A Ser. 03-1A, Class M, 5s, 2018 (Cayman Islands) 162,000 134,688 Ser. 03-1A, Class N, 5s, 2018 (Cayman Islands) 193,000 146,605 Ser. 04-1A, Class M, 5s, 2018 (Cayman Islands) 174,000 144,665 Ser. 04-1A, Class N, 5s, 2018 (Cayman Islands) 167,000 126,855 Titan Europe PLC 144A FRB Ser. 05-CT2A, Class E, 5.687s, 2012 (Ireland) 344,000 590,476 FRB Ser. 05-CT1A, Class D, 5.645s, 2014 (United Kingdom) 418,394 718,174 FRB Ser. 04-2A, Class D, 3.085s, 2014 (Ireland) 350,545 413,433 FRB Ser. 04-2A, Class C, 2.685s, 2014 (Ireland) 437,741 516,272 URSUS EPC 144A FRB Ser. 1-A, Class D, 5.49s, 2012 (Ireland) 422,267 724,821 Wachovia Bank Commercial Mortgage Trust 144A FRB Ser. 05-WL5A, Class L, 7.669s, 2018 477,000 476,461 Total collateralized mortgage obligations (cost $98,151,697) FOREIGN GOVERNMENT BONDS AND NOTES (13.1%)(a) Principal amount Value Argentina (Republic of) FRB 4.005s, 2012 $6,982,500 $6,129,585 Brazil (Federal Republic of) bonds 10 1/2s, 2014 3,970,000 4,863,250 Brazil (Federal Republic of) notes 11s, 2012 7,240,000 8,832,800 Bulgaria (Republic of) 144A bonds 8 1/4s, 2015 1,220,000 1,470,100 Canada (Government of) bonds Ser. WH31, 6s, 2008 CAD 3,680,000 3,304,091 Colombia (Republic of) notes 10s, 2012 $3,715,000 4,420,850 Ecuador (Republic of) 9 3/8s, 2015 1,200,000 1,119,000 France (Government of) bonds 4s, 2013 EUR 4,730,000 5,868,647 France (Government of) Ser.OATe bonds 3s, 2012 EUR 4,301,800 5,689,978 Germany (Federal Republic of) bonds Ser. 97, 6s, 2007 EUR 5,500,000 6,785,088 Germany (Federal Republic of) bonds Ser. 97, 6s, 2007 EUR 5,000,000 6,085,704 Indonesia (Republic of) FRN 3.813s, 2006 $185,000 183,613 Indonesia (Republic of) 144A notes 7 1/4s, 2015 280,000 287,350 Ireland (Republic of) bonds 5s, 2013 EUR 7,500,000 9,881,308 Japan (Government of) bonds Ser. 5, 0.8s, 2015 JPY 330,000,000 2,780,630 Russia (Ministry of Finance) debs. Ser. V, 3s, 2008 $2,445,000 2,313,704 South Africa (Republic of) notes 7 3/8s, 2012 1,495,000 1,659,450 South Africa (Republic of) notes 6 1/2s, 2014 1,330,000 1,439,725 Spain (Government of) bonds 5.4s, 2011 EUR 1,000,000 1,315,031 Spain (Kingdom of) bonds 5s, 2012 EUR 800,000 1,044,477 Sweden (Government of) debs. Ser. 1041, 6 3/4s, 2014 SEK 30,690,000 4,822,037 United Mexican States notes 6 5/8s, 2015 $7,770,000 8,488,725 Venezuela (Republic of) notes 10 3/4s, 2013 2,150,000 2,653,100 Total foreign government bonds and notes (cost $89,963,812) ASSET-BACKED SECURITIES (12.9%)(a) Principal amount Value ABSC NIMS Trust 144A Ser. 03-HE5, Class A, 7s, 2033 $66,869 $66,786 Aegis Asset Backed Securities Trust 144A Ser. 04-1N, Class Note, 5s, 2034 1,332 1,331 Ser. 04-2N, Class N1, 4 1/2s, 2034 39,700 39,595 Americredit Automobile Receivables Trust 144A Ser. 05-1, Class E, 5.82s, 2012 650,000 647,966 Ameriquest Finance NIM Trust 144A Ser. 04-RN9, Class N2, 10s, 2034 (Cayman Islands) 302,000 271,800 Arcap REIT, Inc. 144A Ser. 03-1A, Class E, 7.11s, 2038 383,000 393,970 Ser. 04-1A, Class E, 6.42s, 2039 361,000 361,891 Asset Backed Funding Corp. NIM Trust 144A Ser. 04-0PT5, Class N1, 4.45s, 2034 (Cayman Islands) 47,969 47,847 Ser. 04-FF1, Class N1, 5s, 2034 (Cayman Islands) 46,082 46,016 Aviation Capital Group Trust 144A FRB Ser. 03-2A, Class G1, 5.07s, 2033 287,615 288,042 Bank One Issuance Trust FRB Ser. 03-C4, Class C4, 5.399s, 2011 340,000 346,415 Bayview Financial Asset Trust 144A Ser. 03-X, Class A, IO, 0.61s, 2006 8,261,006 144,568 Bear Stearns Alternate Trust Ser. 05-5, Class 21A1, 4.693s, 2035 1,577,423 1,564,885 Bear Stearns Asset Backed Securities NIM Trust 144A Ser. 04-HE10, Class A1, 4 1/4s, 2034 (Cayman Islands) 68,430 68,024 Ser. 04-HE6, Class A1, 5 1/4s, 2034 (Cayman Islands) 78,728 78,642 Ser. 04-HE7N, Class A1, 5 1/4s, 2034 64,793 64,722 Bear Stearns Asset Backed Securities, Inc. Ser. 04-FR3, Class M6, 7.629s, 2034 286,000 286,000 Bombardier Capital Mortgage Securitization Corp. Ser. 00-A, Class A2, 7.575s, 2030 164,164 114,174 Ser. 00-A, Class A4, 8.29s, 2030 599,775 426,590 Ser. 99-B, Class A3, 7.18s, 2015 1,133,949 722,892 Ser. 99-B, Class A4, 7.3s, 2016 771,822 547,032 FRB Ser. 00-A, Class A1, 4.28s, 2030 172,523 87,987 CARSSX Finance, Ltd. 144A FRB Ser. 04-AA, Class B3, 7.719s, 2011 (Cayman Islands) 85,434 86,171 FRB Ser. 04-AA, Class B4, 9.869s, 2011 (Cayman Islands) 180,214 190,794 Chase Credit Card Master Trust FRB Ser. 03-3, Class C, 5.449s, 2010 350,000 356,319 CHEC NIM Ltd., 144A Ser. 04-2, Class N1, 4.45s, 2034 (Cayman Islands) 53,844 53,719 Ser. 04-2, Class N2, 8s, 2034 (Cayman Islands) 94,000 92,825 Ser. 04-2, Class N3, 8s, 2034 (Cayman Islands) 58,000 49,880 Conseco Finance Securitizations Corp. Ser. 00-2, Class A4, 8.48s, 2030 153,441 152,613 Ser. 00-4, Class A4, 7.73s, 2031 1,028,874 977,018 Ser. 00-4, Class A5, 7.97s, 2032 240,000 199,000 Ser. 00-4, Class A6, 8.31s, 2032 3,412,000 2,898,835 Ser. 00-6, Class A5, 7.27s, 2032 101,000 94,086 Ser. 00-6, Class M2, 8.2s, 2032 218,269 8,731 Ser. 01-1, Class A5, 6.99s, 2032 897,000 828,290 Ser. 01-3, Class A3, 5.79s, 2033 9,023 9,035 Ser. 01-3, Class A4, 6.91s, 2033 3,073,000 2,967,989 Ser. 01-3, Class M2, 7.44s, 2033 212,125 26,516 Ser. 01-4, Class A4, 7.36s, 2033 268,000 265,722 Ser. 01-4, Class B1, 9.4s, 2033 263,715 35,602 Ser. 02-1, Class A, 6.681s, 2033 1,681,253 1,715,420 FRB Ser. 01-4, Class M1, 6.041s, 2033 295,000 113,575 Consumer Credit Reference IDX Securities 144A FRB Ser. 02-1A, Class A, 6.501s, 2007 790,000 793,950 Countrywide Asset Backed Certificates 144A Ser. 04-6N, Class N1, 6 1/4s, 2035 388,160 387,384 Ser. 04-BC1N, Class Note, 5 1/2s, 2035 47,633 47,462 Countrywide Home Loans Ser. 05-2, Class 2X, IO, 0.776s, 2035 8,803,321 202,202 Crest, Ltd. 144A Ser. 03-2A, Class E2, 8s, 2038 (Cayman Islands) 431,000 430,647 European Loan Conduit 144A FRB Ser. 22A, Class D, 5.503s, 2014 (Ireland) 507,000 870,266 First Chicago Lennar Trust 144A Ser. 97-CHL1, Class E, 7.688s, 2039 1,870,000 1,907,985 First Consumers Master Trust FRB Ser. 01-A, Class A, 4.68s, 2008 87,613 87,175 First Franklin Mortgage Loan Asset Backed Certificates FRB Ser. 04-FF7, Class A4, 4.679s, 2034 6,761,000 6,769,275 First Franklin Mortgage Loan NIM Trust 144A Ser. 04-FF10, Class N1, 4.45s, 2034 (Cayman Islands) 81,000 80,771 First Horizon Mortgage Pass-Through Trust Ser. 05-AR2, Class 1A1, 4.831s, 2035 1,644,380 1,632,398 Fremont NIM Trust 144A Ser. 04-3, Class A, 4 1/2s, 2034 121,476 120,739 Ser. 04-3, Class B, 7 1/2s, 2034 48,077 46,824 Gears Auto Owner Trust Ser. 05-AA, Class E1, 8.22s, 2012 687,000 687,109 Granite Mortgages PLC FRB Ser. 02-1, Class 1C, 5.474s, 2042 (United Kingdom) 440,000 443,572 FRB Ser. 03-2, Class 2C1, 5.2s, 2043 (United Kingdom) EUR 1,430,000 1,787,735 FRB Ser. 03-2, Class 3C, 6.141s, 2043 (United Kingdom) GBP 1,075,000 1,907,422 Green Tree Financial Corp. Ser. 93-1, Class B, 8.45s, 2018 $842,021 822,544 Ser. 94-4, Class B2, 8.6s, 2019 381,508 291,454 Ser. 94-6, Class B2, 9s, 2020 870,032 750,616 Ser. 95-4, Class B1, 7.3s, 2025 371,800 366,456 Ser. 95-8, Class B1, 7.3s, 2026 362,579 282,178 Ser. 96-8, Class M1, 7.85s, 2027 387,000 332,359 Ser. 99-3, Class A5, 6.16s, 2031 55,557 55,904 Ser. 99-3, Class A7, 6.74s, 2031 733,000 702,265 Ser. 99-5, Class A5, 7.86s, 2030 4,480,000 3,960,103 Greenpoint Manufactured Housing Ser. 00-3, Class IA, 8.45s, 2031 1,948,765 1,847,673 Ser. 99-5, Class A4, 7.59s, 2028 99,560 102,071 GS Auto Loan Trust 144A Ser. 04-1, Class D, 5s, 2011 569,480 564,753 GSAMP Trust 144A Ser. 04-NIM1, Class N1, 5 1/2s, 2034 288,054 287,939 Ser. 04-NIM1, Class N2, zero %, 2034 519,000 382,244 Ser. 04-NIM2, Class N, 4 7/8s, 2034 457,074 455,109 Ser. 04-SE2N, Class Note, 5 1/2s, 2034 296 296 Guggenheim Structured Real Estate Funding, Ltd. FRB Ser. 05-1A, Class E, 6.179s, 2030 (Cayman Islands) 371,000 369,405 Guggenheim Structured Real Estate Funding, Ltd. 144A FRB Ser. 05-2A, Class E, 6.379s, 2030 (Cayman Islands) 379,000 379,303 HASCO NIM Trust 144A Ser. 05-OP1A, Class A, zero %, 2035 463,000 447,239 Holmes Financing PLC FRB Ser. 4, Class 3C, 5.45s, 2040 (United Kingdom) 210,000 210,852 FRB Ser. 8, Class 2C, 4.87s, 2040 (United Kingdom) 235,000 235,799 Home Equity Asset Trust 144A Ser. 02-5N, Class A, 8s, 2033 23,698 23,698 LNR CDO, Ltd. 144A FRB Ser. 02-1A, Class FFL, 7.129s, 2037 (Cayman Islands) 1,260,000 1,259,899 Long Beach Asset Holdings Corp. NIM Trust 144A Ser. 04-2, Class N1, 4.94s, 2034 978 978 Ser. 04-5, Class Note, 5s, 2034 53,624 53,490 Long Beach Mortgage Loan Trust Ser. 04-3, Class S1, IO, 4 1/2s, 2006 1,025,613 33,589 Ser. 04-3, Class S2, IO, 4 1/2s, 2006 512,807 16,282 Lothian Mortgages PLC 144A FRB Ser. 3A, Class D, 5.391s, 2039 (United Kingdom) GBP 900,000 1,560,607 Madison Avenue Manufactured Housing Contract FRB Ser. 02-A, Class B1, 7.629s, 2032 $1,046,356 523,178 MASTR Asset Backed Securities NIM Trust 144A Ser. 04-CI5, Class N2, 9s, 2034 (Cayman Islands) 143,000 143,000 Ser. 04-HE1A, Class Note, 5.191s, 2034 (Cayman Islands) 59,050 59,038 MBNA Credit Card Master Note Trust FRB Ser. 03-C5, Class C5, 5.549s, 2010 350,000 357,611 Merrill Lynch Mortgage Investors, Inc. Ser. 03-WM3N, Class N1, 8s, 2034 3,390 3,379 Merrill Lynch Mortgage Investors, Inc. 144A Ser. 04-FM1N, Class N1, 5s, 2035 (Cayman Islands) 34,602 34,613 Ser. 04-HE1N, Class N1, 5s, 2006 26,629 26,538 Mid-State Trust Ser. 11, Class B, 8.221s, 2038 148,712 148,577 Morgan Stanley ABS Capital I FRB Ser. 04-HE8, Class B3, 7.579s, 2034 214,000 213,528 Morgan Stanley Auto Loan Trust 144A Ser. 04-HB2, Class E, 5s, 2012 178,000 173,944 Morgan Stanley Dean Witter Capital I FRB Ser. 01-NC3, Class B1, 6.829s, 2031 65,844 65,844 FRB Ser. 01-NC4, Class B1, 6.879s, 2032 82,209 82,289 Morgan Stanley Mortgage Loan Trust Ser. 05-5AR, Class 2A1, 5.443s, 2035 2,315,729 2,317,901 Navistar Financial Corp. Owner Trust Ser. 04-B, Class C, 3.93s, 2012 127,044 124,221 Ser. 05-A, Class C, 4.84s, 2014 286,000 282,571 Oakwood Mortgage Investors, Inc. Ser. 00-A, Class A2, 7.765s, 2017 195,732 161,219 Ser. 00-D, Class A4, 7.4s, 2030 1,022,000 702,860 Ser. 01-C, Class A2, 5.92s, 2017 1,094,783 610,528 Ser. 01-D, Class A2, 5.26s, 2019 180,387 126,151 Ser. 01-D, Class A4, 6.93s, 2031 828,953 623,443 Ser. 01-E, Class A2, 5.05s, 2019 1,329,414 1,033,435 Ser. 02-A, Class A2, 5.01s, 2020 398,712 315,899 Ser. 02-B, Class A4, 7.09s, 2032 443,000 397,243 Ser. 02-C, Class A1, 5.41s, 2032 1,665,665 1,445,696 Ser. 99-B, Class A4, 6.99s, 2026 1,311,681 1,152,843 Ser. 99-D, Class A1, 7.84s, 2029 1,220,662 1,098,025 Oakwood Mortgage Investors, Inc. 144A Ser. 01-B, Class A4, 7.21s, 2030 269,950 245,724 Ocean Star PLC 144A FRB Ser. 04-A, Class E, 10.832s, 2018 (Ireland) 885,000 937,215 FRB Ser. 05-A, Class E, 8.896s, 2012 (Ireland) 238,000 237,881 Park Place Securities, Inc. FRB Ser. 04-MCW1, Class A2, 4.759s, 2034 4,030,661 4,035,700 People's Choice Net Interest Margin Note 144A Ser. 04-2, Class B, 5s, 2034 90,000 85,050 Permanent Financing PLC FRB Ser. 1, Class 3C, 5.68s, 2042 (United Kingdom) 350,000 350,416 FRB Ser. 3, Class 3C, 5.63s, 2042 (United Kingdom) 350,000 355,364 FRB Ser. 6, Class 3C, 5.321s, 2042 (United Kingdom) GBP 887,000 1,522,536 Residential Asset Securities Corp. Ser. 01-KS3, Class AII, 4.609s, 2031 $4,946,578 4,947,365 Residential Asset Securities Corp. 144A Ser. 04-N10B, Class A1, 5s, 2034 168,885 168,251 Residential Mortgage Securities 144A FRB Ser. 20A, Class B1A, 5.356s, 2038 (United Kingdom) 150,000 256,110 Rural Housing Trust Ser. 87-1, Class D, 6.33s, 2026 55,231 55,757 SAIL Net Interest Margin Notes 144A Ser. 03-10A, Class A, 7 1/2s, 2033 (Cayman Islands) 57,087 49,138 Ser. 03-3, Class A, 7 3/4s, 2033 (Cayman Islands) 22,657 19,765 Ser. 03-4, Class A, 7 1/2s, 2033 (Cayman Islands) 1,744 1,636 Ser. 03-5, Class A, 7.35s, 2033 (Cayman Islands) 24,523 20,604 Ser. 03-6A, Class A, 7s, 2033 (Cayman Islands) 3,939 3,270 Ser. 03-7A, Class A, 7s, 2033 (Cayman Islands) 27,646 23,511 Ser. 03-8A, Class A, 7s, 2033 (Cayman Islands) 7,993 4,298 Ser. 03-9A, Class A, 7s, 2033 (Cayman Islands) 14,498 7,811 Ser. 03-BC2A, Class A, 7 3/4s, 2033 (Cayman Islands) 75,194 33,566 Ser. 04-10A, Class A, 5s, 2034 (Cayman Islands) 249,139 248,108 Ser. 04-4A, Class A, 5s, 2034 (Cayman Islands) 77,823 77,680 Ser. 04-7A, Class A, 4 3/4s, 2034 (Cayman Islands) 51,051 50,904 Ser. 04-8A, Class A, 5s, 2034 (Cayman Islands) 120,025 119,696 Ser. 04-AA, Class A, 4 1/2s, 2034 (Cayman Islands) 81,043 80,593 Sasco Net Interest Margin Trust 144A Ser. 03-BC1, Class B, zero %, 2033 (Cayman Islands) 273,210 81,963 Ser. 05-WF1A, Class A, 4 3/4s, 2035 269,640 267,997 Sharps SP I, LLC Net Interest Margin Trust 144A Ser. 04-FM1N, Class N, 6.16s, 2033 947 950 Ser. 04-HS1N, Class Note, 5.92s, 2034 7,146 7,146 Ser. 04-HE2N, Class NA, 5.43s, 2034 31,758 31,441 Ser. 03-OP1N, Class N, 4.45s, 2033 1,907 1,907 South Coast Funding 144A FRB Ser. 3A, Class A2, 5.51s, 2038 (Cayman Islands) 140,000 140,406 Structured Asset Investment Loan Trust Ser. 03-BC1A, Class A, 7 3/4s, 2033 (Cayman Islands) 20,955 20,955 FRB Ser. 04-9, Class A4, 4.679s, 2034 6,811,000 6,818,685 Structured Asset Receivables Trust 144A FRB Ser. 05-1, 4.681s, 2015 1,800,512 1,774,630 TIAA Real Estate CDO, Ltd. 144A Ser. 02-1A, Class IV, 6.84s, 2037 (Cayman Islands) 390,000 366,499 TIAA Real Estate CDO, Ltd. Ser. 03-1A, Class E, 8s, 2038 (Cayman Islands) 467,000 455,961 Wells Fargo Home Equity Trust 144A Ser. 04-2, Class N1, 4.45s, 2034 (Cayman Islands) 198,980 196,596 Ser. 04-2, Class N2, 8s, 2034 (Cayman Islands) 214,000 209,724 Wells Fargo Mortgage Backed Securities Trust Ser. 05-AR13, Class 1A4, IO, 0.742s, 2035 16,697,696 130,409 Whinstone Capital Management, Ltd. 144A FRB Ser. 1A, Class B3, 5.19s, 2044 (United Kingdom) 733,000 732,840 Whole Auto Loan Trust 144A Ser. 03-1, Class D, 6s, 2010 147,946 147,809 Ser. 04-1, Class D, 5.6s, 2011 345,273 342,736 Total asset-backed securities (cost $91,561,968) SENIOR LOANS (8.6%)(a)(c) Principal amount Value Basic Materials (0.8%) Graphic Packaging Corp. bank term loan FRN Ser. C, 6.592s, 2010 $131,094 $132,569 Hercules, Inc. bank term loan FRN Ser. B, 5.856s, 2010 370,422 374,312 Huntsman International Corp. bank term loan FRN Ser. B, 6.12s, 2012 796,423 800,032 Innophos, Inc. bank term loan FRN 6.378s, 2010 298,421 301,405 Mosaic Co. (The) bank term loan FRN Ser. B, 5.939s, 2012 198,998 200,490 Nalco Co. bank term loan FRN Ser. B, 6.319s, 2010 1,218,142 1,232,760 Novelis, Inc. bank term loan FRN 6.011s, 2012 464,833 469,409 Novelis, Inc. bank term loan FRN Ser. B, 6.011s, 2012 807,638 815,588 Rockwood Specialties Group, Inc. bank term loan FRN Ser. D, 6.466s, 2012 1,395,000 1,409,168 Capital Goods (0.8%) Allied Waste Industries, Inc. bank term loan FRN Ser. A, 3.864s, 2012 218,052 219,143 Allied Waste Industries, Inc. bank term loan FRN Ser. B, 6.177s, 2012 577,054 579,808 Amsted Industries, Inc. bank term loan FRN 6.645s, 2010 167,554 169,719 Graham Packaging Co., Inc. bank term loan FRN Ser. B, 6.479s, 2011 397,990 402,343 Hexcel Corp. bank term loan FRN Ser. B, 5 7/8s, 2012 796,424 803,060 Invensys, PLC bank term loan FRN Ser. B-1, 7.791s, 2009 (United Kingdom) 67,660 68,759 Mueller Group, Inc. bank term loan FRN Ser. B, 6.508s, 2012 798,000 806,978 Polypore, Inc. bank term loan FRN 7.22s, 2011 711,411 706,075 Solo Cup Co. bank term loan FRN 6.622s, 2011 147,375 148,265 Terex Corp. bank term loan FRN 6.415s, 2009 149,612 151,202 Terex Corp. bank term loan FRN Ser. C, 6.915s, 2009 748,067 756,483 Transdigm, Inc. bank term loan FRN Ser. C, 6.58s, 2010 494,468 500,031 Communication Services (0.5%) Centennial Cellular Operating Co., LLC bank term loan FRN Ser. B, 6.391s, 2011 973,277 984,075 Consolidated Communications Holdings bank term loan FRN Ser. D, 5.917s, 2011 124,255 125,083 Fairpoint Communications, Inc. bank term loan FRN Ser. B, 5.813s, 2012 543,116 544,474 Madison River Capital, LLC. bank term loan FRN Ser. B, 6.59s, 2012 796,423 807,374 Qwest Communications International, Inc. bank term loan FRN Ser. A, 9.02s, 2007 78,000 79,736 Syniverse Holdings, Inc. bank term loan FRN Ser. B, 5.78s, 2012 558,662 564,947 Valor Telecommunications Enterprises LLC/Finance Corp. bank term loan FRN Ser. B, 5.809s, 2012 543,333 544,776 Consumer Cyclicals (2.2%) Adams Outdoor Advertising, LP bank term loan FRN 6.2s, 2012 847,768 858,365 Affinion Group, Inc. bank term loan FRN Ser. B, 7.1s, 2013 888,372 871,715 BLB (Wembley) bank term loan FRN 6.081s, 2011 (United Kingdom) 149,250 151,582 Borgata Resorts bank term loan FRN Ser. B, 5.91s, 2011 396,992 399,308 CCM Merger, Inc. bank term loan FRN Ser. B, 6.489s, 2012 995,001 1,000,722 Coinmach Service Corp. bank term loan FRN Ser. B, 6.565s, 2012 250,000 253,438 Cooper Tire & Rubber Co. bank term loan FRN Ser. B, 6.063s, 2012 379,500 379,405 Cooper Tire & Rubber Co. bank term loan FRN Ser. C, 6.063s, 2012 610,500 610,347 Dex Media West, LLC/Dex Media Finance Co. bank term loan FRN Ser. B, 6.04s, 2010 140,547 141,170 Dex Media West, LLC/Dex Media Finance Co. bank term loan FRN Ser. B, 5.565s, 2010 600,000 601,650 Goodman Global Holdings bank term loan FRN Ser. B, 6 3/8s, 2011 713,886 723,404 Goodyear Tire & Rubber Co. (The) bank term loan FRN 7.06s, 2010 195,000 196,178 Hayes Lemmerz International, Inc. bank term loan FRN 7.524s, 2009 133,390 131,532 Jostens IH Corp. bank term loan FRN Ser. C, 5.94s, 2010 938,506 950,237 Journal Register Co. bank term loan FRN Ser. B, 5.686s, 2012 500,000 501,250 Landsource, Inc. bank term loan FRN Ser. B, 6 7/8s, 2010 50,000 50,438 Masonite International Corp. bank term loan FRN 6.203s, 2013 (Canada) 669,678 662,214 Masonite International Corp. bank term loan FRN Ser. B, 6.203s, 2013 (Canada) 670,819 663,342 Neiman Marcus Group, Inc. bank term loan FRN Ser. B, 6.947s, 2013 500,000 503,414 Penn National Gaming, Inc. bank term loan FRN Ser. B, 6.29s, 2012 199,500 201,682 PRIMEDIA, Inc. bank term loan FRN Ser. B, 6.561s, 2013 150,000 147,188 R.H. Donnelley Finance Corp. bank term loan FRN Ser. D, 6.08s, 2011 213,122 214,003 R.H. Donnelley Finance Corp. bank term loan FRN Ser. D, 5.696s, 2011 500,000 502,068 R.H. Donnelley Finance Corp. bank term loan FRN Ser. D1, 5.565s, 2011 400,000 401,072 Raycom Media, Inc. bank term loan FRN Ser. B, 6.063s, 2012 1,300,000 1,300,000 Resorts International Hotel and Casino, Inc. bank term loan FRN Ser. B, 6.03s, 2012 537,302 538,309 Sealy Mattress Co. bank term loan FRN Ser. D, 6.132s, 2012 473,355 478,089 Trump Hotel & Casino Resort, Inc. bank term loan FRN Ser. B, 7.169s, 2012 174,125 176,157 Trump Hotel & Casino Resort, Inc. bank term loan FRN Ser. DD, 5.62s, 2012 (U) 175,000 177,042 TRW Automotive, Inc. bank term loan FRN Ser. B, 5 1/4s, 2010 521,528 522,832 TRW Automotive, Inc. bank term loan FRN Ser. B2, 5.565s, 2010 120,000 120,000 Venetian Casino Resort, LLC bank term loan FRN Ser. B, 5.77s, 2011 664,302 668,142 Venetian Casino Resort, LLC bank term loan FRN Ser. DD, 5.77s, 2011 136,969 137,761 William Carter Holdings Co. (The) bank term loan FRN Ser. B, 5.717s, 2012 86,230 87,020 Consumer Staples (2.2%) Affinity Group Holdings bank term loan FRN Ser. B1, 6.613s, 2009 34,132 34,388 Affinity Group Holdings bank term loan FRN Ser. B2, 6.768s, 2009 84,957 85,594 AMF Bowling Worldwide bank term loan FRN Ser. B, 7.281s, 2009 104,013 104,728 Ashtead Group PLC bank term loan FRN Ser. B, 6 1/8s, 2009 (United Kingdom) 247,500 249,047 Burger King Corp. bank term loan FRN Ser. B, 5.83s, 2012 151,240 152,894 Century Cable Holdings bank term loan FRN 9 1/4s, 2009 900,000 876,188 Charter Communications PLC bank term loan FRN Ser. B, 7 1/2s, 2011 (United Kingdom) 829,158 830,907 Cinemark, Inc. bank term loan FRN Ser. C, 6.534s, 2011 249,367 251,861 Constellation Brands, Inc. bank term loan FRN Ser. B, 5.659s, 2011 796,424 804,288 DirecTV Holdings, LLC bank term loan FRN Ser. B, 5.87s, 2013 733,333 739,406 Dole Food Co., Inc. bank term loan FRN Ser. B, 5.877s, 2012 245,641 246,255 Gray Television, Inc. bank term loan FRN Ser. B, 5.71s, 2012 150,000 150,625 Insight Midwest LP/Insight Capital, Inc. bank term loan FRN 6.063s, 2009 68,600 69,415 Intelsat Bermuda, Ltd. bank term loan FRN Ser. B, 5.813s, 2011 (Bermuda) 598,492 603,543 Jack-in-the-Box, Inc. bank term loan FRN 5.689s, 2008 198,485 200,139 Jean Coutu Group, Inc. bank term loan FRN Ser. B, 6 1/2s, 2011 (Canada) 536,668 541,438 Loews Cineplex Entertainment Corp. bank term loan FRN Ser. B, 6.449s, 2011 543,016 544,628 Mediacom Communications Corp. bank term loan FRN Ser. B, 6.533s, 2012 990,000 1,002,066 MGM Studios, Inc. bank term loan FRN Ser. B, 6.27s, 2011 900,000 905,318 Olympus Cable Holdings, LLC bank term loan FRN Ser. B, 9 1/4s, 2010 500,000 486,429 PanAmSat Corp. bank term loan FRN Ser. B1, 6.489s, 2010 976,960 987,626 Pinnacle Foods Holding Corp. bank term loan FRN 7.307s, 2010 678,604 686,238 Regal Cinemas, Inc. bank term loan FRN Ser. B, 6.02s, 2010 541,638 547,280 Six Flags, Inc. bank term loan FRN Ser. B, 6.67s, 2009 430,967 435,508 Spanish Broadcasting Systems, Inc. bank term loan FRN 6.03s, 2012 448,872 454,670 Spectrum Brandd, Inc. bank term loan FRN Ser. B, 6.4s, 2013 794,620 797,931 Sun Media Corp. bank term loan FRN Ser. B, 6.243s, 2009 (Canada) 151,166 151,418 Universal City Development bank term loan FRN Ser. B, 6.237s, 2011 1,037,515 1,049,187 Warner Music Group bank term loan FRN Ser. B, 6.415s, 2011 344,936 348,262 Young Broadcasting, Inc. bank term loan FRN Ser. B, 6.7s, 2012 794,427 797,158 Energy (0.3%) Dresser, Inc. bank term loan FRN 7.99s, 2010 180,000 182,700 Key Energy Services, Inc. bank term loan FRN Ser. B, 7.183s, 2012 900,000 910,875 Petroleum Geo-Services ASA bank term loan FRN Ser. B, 7s, 2012 (Norway) 100,000 100,688 Targa Resources, Inc. bank term loan FRN 6.634s, 2012 639,526 644,323 Targa Resources, Inc. bank term loan FRN 4.083s, 2012 153,871 155,025 Universal Compression, Inc. bank term loan FRN Ser. B, 5.59s, 2012 348,124 350,996 Financial (0.4%) Capital Automotive bank term loan FRN 5.815s, 2010 (R) 1,150,000 1,153,954 Fidelity National Information Solutions bank term loan FRN Ser. B, 6.11s, 2013 797,000 799,989 Hilb, Rogal & Hamilton Co. bank term loan FRN Ser. B, 6.313s, 2011 215,214 217,366 NASDAQ, Inc bank term loan FRN Ser. B, 5.565s, 2011 350,000 351,896 Health Care (0.6%) Aaccellent Corp. bank term loan FRN Ser. B, 6.394s, 2012 250,000 254,844 Alderwoods Group, Inc. bank term loan FRN 6.245s, 2009 667,011 673,264 Beverly Enterprises, Inc. bank term loan FRN 6.577s, 2008 122,187 122,417 Community Health Systems, Inc. bank term loan FRN Ser. B, 6.16s, 2011 316,992 320,757 DaVita, Inc. bank term loan FRN Ser. B, 6.409s, 2012 910,463 921,971 Hanger Orthopedic Group, Inc. bank term loan FRN 8.271s, 2009 97,750 98,850 Kinetic Concepts, Inc. bank term loan FRN Ser. B, 5.78s, 2011 65,596 66,115 LifePoint, Inc. bank term loan FRN Ser. B, 6.185s, 2012 930,630 935,153 Mylan Laboratories, Inc. bank term loan FRN Ser. B, 5.4s, 2010 349,125 353,198 Veterinary Centers of America, Inc. bank term loan FRN Ser. B, 5 3/4s, 2011 337,724 341,101 Technology (0.4%) AMI Semiconductor, Inc. bank term loan FRN 5.72s, 2012 943,998 947,932 Avago, Inc. Ser. DD, 6.565s, 2012 (Singapore) 150,000 150,250 Avago, Inc. bank term loan FRN Ser. B, 6.565s, 2012 (Singapore) 350,000 351,531 SunGard Data Systems, Inc. bank term loan FRN Ser. B, 6.81s, 2013 794,427 798,978 UGS Corp. bank term loan FRN Ser. C, 6.22s, 2012 464,828 470,057 Xerox Corp. bank term loan FRN 5.97s, 2008 200,000 201,500 Transportation (0.1%) Travelcenters of America bank term loan FRN Ser. B, 5.926s, 2011 550,000 Utilities & Power (0.3%) Allegheny Energy, Inc. bank term loan FRN Ser. C, 5.86s, 2011 323,446 326,950 El Paso Corp. bank term loan FRN 3.764s, 2009 208,000 208,491 El Paso Corp. bank term loan FRN Ser. B, 6.813s, 2009 781,060 784,098 Texas Genco Holdings, Inc. bank term loan FRN Ser. DD, 6.374s, 2011 694,750 695,727 Williams Cos., Inc. (The) bank term loan FRN Ser. C, 6 5/8s, 2007 117,012 118,109 Total senior loans (cost $59,679,384) PREFERRED STOCKS (0.2%)(a) Shares Value Dobson Communications Corp. 13.00% pfd. 4 $5,400 First Republic Capital Corp. 144A 10.50% pfd. 320 352,000 Paxson Communications Corp. 14.25% cum. pfd. (PIK) 36 313,200 Rural Cellular Corp. Ser. B, 11.375% cum. pfd. 426 489,900 Total preferred stocks (cost $1,005,917) UNITS (0.1%)(a) Units Value Morrison Knudsen Corp. 870,000 $51,330 XCL Equity Units (F) 991 675,285 Total units (cost $1,729,902) CONVERTIBLE PREFERRED STOCKS (0.1%)(a) Shares Value Emmis Communications Corp. Ser. A, $3.125 cum. cv. pfd. 2,441 $103,132 Paxson Communications Corp. 144A 9.75% cv. pfd. (PIK) 59 407,100 Total convertible preferred stocks (cost $572,302) COMMON STOCKS (0.1%)(a) Shares Value AMRESCO Creditor Trust (acquired 6/17/99 and 2/10/00, cost $59,717) (F)(RES)(NON)(R) 820,000 $820 Comdisco Holding Co., Inc. 504 9,576 Contifinancial Corp. Liquidating Trust Units 3,445,121 42,420 Crown Castle International Corp. (NON) 497 13,374 Dobson Communications Corp. (NON) 1,857 13,928 Genesis HealthCare Corp. (NON) 903 32,978 iPCS, Inc. (NON) 290 13,993 Knology, Inc. (NON) 199 748 Northwestern Corp. 3,774 117,258 Sterling Chemicals, Inc. (NON) 110 1,265 Sun Healthcare Group, Inc. (NON) 740 4,891 USA Mobility, Inc. 12 333 VFB LLC (acquired 10/27/00, cost $594,553) (F)(RES)(NON) 948,004 20,145 WHX Corp. (NON) 18,832 191,145 Total common stocks (cost $3,952,490) WARRANTS (0.0%)(a)(NON) Expiration date Strike price Warrants Value Dayton Superior Corp. 144A 6/15/09 .01 1,020 $10 MDP Acquisitions PLC 144A 10/01/13 EUR.001 508 14,224 Mikohn Gaming Corp. 144A 8/15/08 7.70 390 3,307 TravelCenters of America, Inc. 5/01/09 .001 1,830 2,288 Ubiquitel, Inc. 144A 4/15/10 22.74 1,670 17 Total warrants (cost $116,451) EQUITY VALUE CERTIFICATES (%)(a)(NON) (cost $55,184) Maturity date Certificates Value ONO Finance PLC 144A (United Kingdom) 3/16/11 400 4 SHORT-TERM INVESTMENTS (14.9%)(a) Principal amount/shares Value Putnam Prime Money Market Fund (e) 102,603,617 $102,603,617 U.S. Treasury Bills for an effective yield of 3.55 %, 1/26/06 (SEG) $1,170,000 1,167,160 Total short-term investments (cost $103,770,777) TOTAL INVESTMENTS Total investments (cost $770,099,136) (b) Putnam Master Intermediate Income Trust FORWARD CURRENCY CONTRACTS TO BUY at 12/31/05 (aggregate face value $59,646,937) (Unaudited) Unrealized Aggregate Delivery appreciation/ Value face value date (depreciation) Australian Dollar $8,662,498 $8,717,229 1/18/06 $ (54,731) British Pound 3,456,723 3,507,697 3/15/06 (50,974) Canadian Dollar 5,263,123 5,265,004 1/18/06 (1,881) Danish Krone 1,114,252 1,110,344 3/15/06 3,908 Euro 6,907,558 6,975,761 3/15/06 (68,203) Japanese Yen 19,349,263 19,436,470 2/15/06 (87,207) Polish Zloty 551,477 548,184 3/15/06 3,293 South Korean Won 14,971 14,456 2/15/06 515 Swedish Krona 3,482,193 3,482,779 3/15/06 (586) Swiss Franc 10,531,907 10,589,013 3/15/06 (57,106) Total $(312,972) Putnam Master Intermediate Income Trust FORWARD CURRENCY CONTRACTS TO SELL at 12/31/05 (aggregate face value $103,282,781) (Unaudited) Unrealized Aggregate Delivery appreciation/ Value face value date (depreciation) Australian Dollar $ 5,747,969 $5,795,678 1/18/06 $ 47,709 British Pound 11,392,844 11,511,381 3/15/06 118,537 Canadian Dollar 9,018,731 8,988,857 1/18/06 (29,874) Euro 39,158,974 39,257,609 3/15/06 98,635 Japanese Yen 10,659,636 10,595,716 2/15/06 (63,920) Norwegian Krone 11,492,595 11,527,804 3/15/06 35,209 Swedish Krona 11,982,476 11,989,057 3/15/06 6,581 Swiss Franc 3,577,073 3,616,679 3/15/06 39,606 Total $252,483 Putnam Master Intermediate Income Trust FUTURES CONTRACTS OUTSTANDING at 12/31/05 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Euro 90 day (Short) 757 $180,260,625 Mar-06 $8,043 Euro 90 day (Long) 757 180,080,838 Jun-06 (34,788) Euro-Bobl 5 yr (Long) 96 12,783,938 Mar-06 (25,195) Euro-Bund 10 yr (Short) 96 13,795,013 Mar-06 (80,667) Euro-Schatz 2 yr (Long) 12 1,490,077 Mar-06 (3,433) Japanese Government Bond - TSE (Long) 12 13,966,613 Mar-06 76,219 U.K. Gilt 10 yr (Long) 22 4,321,974 Mar-06 42,982 U.S. Treasury Bond 20 yr (Short) 161 18,384,188 Mar-06 (206,375) U.S. Treasury Note 10 yr (Short) 618 67,613,063 Mar-06 (209,465) U.S. Treasury Note 2 yr (Short) 55 11,285,313 Mar-06 14,445 U.S. Treasury Note 5 yr (Long) 215 22,863,906 Mar-06 (19,600) Total $(437,834) Putnam Master Intermediate Income Trust TBA SALE COMMITMENTS OUTSTANDING at 12/31/05 (proceeds receivable $31,707,613) (Unaudited) Principal Settlement Agency amount date Value FNMA, 5 1/2s, January 1, 2036 $20,200,000 1/12/06 $20,001,155 FNMA, 5s, January 1, 2036 7,000,000 1/12/06 6,780,157 FNMA, 4 1/2s, January 1, 2021 5,100,000 1/18/06 4,959,750 Total $31,741,062 Putnam Master Intermediate Income Trust - Fund 074 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 12/31/05 (Unaudited) Unrealized Notional Termination appreciation/ amount date (depreciation) Agreement with Lehman Brothers Special Financing, Inc. dated September 28, 2005 to receive annually the notional amount multiplied by 3.734% and pay semi-annually the notional amount multiplied by the six month EURIBOR. $11,022,426 9/30/35 ($12,050) Agreement with Bank of America, N.A. dated January 22, 2004 to pay semi-annually the notional amount multiplied by 4.35% and receive quarterly the notional amount multiplied by the three month USD- LIBOR. 4,400,000 1/27/14 114,572 Agreement with Bank of America, N.A. dated January 22, 2004 to pay semi-annually the notional amount multiplied by 1.97375% and receive quarterly the notional amount multiplied by the three month USD- LIBOR. 13,900,000 1/26/06 14,737 Agreement with Bank of America, N.A. dated March 25, 2004 to pay semi-annually the notional amount multiplied by 3.075% and receive quarterly the notional amount multiplied by the three month USD-LIBOR. 16,800,000 3/30/09 756,813 Agreement with Citibank, N.A. dated July 20, 2005 to receive annually the notional amount multiplied by 3.52% and pay semi-annually the notional amount multiplied by the six month NOKDOM-NIBR. 2,836,665 7/22/10 (27,522) Agreement with Citibank, N.A. dated July 20, 2005 to pay annually the notional amount multiplied by 2.825% and receive semi-annually the notional amount multiplied by the six month EURIBOR-T248. 2,762,760 7/22/10 32,634 Agreement with Lehman Brothers Special Financing, Inc. dated September 28, 2005 to pay annually the notional amount multiplied by 3.2385% and receive semi-annually the notional amount multiplied by the six month EURIBOR. 31,218,200 9/30/15 375,818 Agreement with Lehman Brothers Special Financing, Inc. dated December 9, 2003 to receive semi-annually the notional amount multiplied by 4.641% and pay quarterly the notional amount multiplied by the three month USD-LIBOR-BBA. 9,188,000 12/15/13 (160,602) Agreement with Credit Suisse First Boston International dated July 7, 2004 to receive semi-annually the notional amount multiplied by 2.931% and pay quarterly the notional amount multiplied by the three month USD-LIBOR. 5,048,700 7/9/06 (24,814) Agreement with Credit Suisse First Boston International dated July 7, 2004 to pay semi-annually the notional amount multiplied by 4.945% and receive quarterly the notional amount multiplied by the three month USD-LIBOR. 5,699,500 7/9/14 (90,825) Agreement with JPMorgan Chase Bank, N.A. dated June 15, 2005 to pay semi-annually the notional amount multiplied by 4.0825% and receive quarterly the notional amount multiplied by the three month USD-LIBOR. 134,000,000 6/17/07 1,467,707 Agreement with JPMorgan Chase Bank, N.A. dated June 15, 2005 to receive semi-annually the notional amount multiplied by 4.5505% and pay quarterly the notional amount multiplied by the three month USD- LIBOR. 30,000,000 6/17/15 (862,411) Agreement with Merrill Lynch Capital Services, Inc. dated February 16, 2005 to receive semi-annually the notional amount multiplied by the six month EURIBOR and pay annually the notional amount multiplied by 2.5645%. 59,061,170 2/19/07 (630,735) Agreement with Lehman Brothers Special Financing, Inc. dated January 22, 2004 to pay semi-annually the notional amount multiplied by 4.3375% and receive quarterly the notional amount multiplied by the three month USD-LIBOR-BBA. 4,400,000 1/26/14 118,461 Agreement with Lehman Brothers Special Financing, Inc. dated January 22, 2004 to pay semi-annually the notional amount multiplied by 1.955% and receive quarterly the notional amount multiplied by the three month USD-LIBOR-BBA. 13,900,000 1/26/06 15,998 Agreement with Citibank N.A. dated July 12, 2005 to pay annually the notional amount multiplied by 2.7515% and receive semi-annually the notional amount multiplied by the six month EURIBOR-T248. 7,074,840 7/14/10 103,842 Agreement with Citibank, N.A. dated July 12, 2005 to receive annually the notional amount multiplied by 3.4% and pay semi-annually the notional amount multiplied by the six month NOKDOM-NIBR. 7,334,888 7/14/10 (103,351) Agreement with Merrill Lynch Capital Services Inc. dated July 22, 2005 to receive annually the notional amount multiplied by 3.54% and pay semi-annually the notional amount multiplied by the six month NIBOR. 4,262,704 7/26/05 (37,437) Agreement with JPMorgan Chase Bank, N.A. dated August 31, 2005 to receive semi-annually the notional amount multiplied by 4.4505% and pay quarterly the notional amount multiplied by the three month USD- LIBOR-BBA. 25,100,000 9/2/15 (654,406) Agreement with Bank of America, N.A. dated August 30, 2005 to receive semi-annually the notional amount multiplied by 4.53% and pay quarterly the notional amount multiplied by the three month USD-LIBOR-BBA. 10,000,000 9/1/15 (197,075) Agreement with Merrill Lynch Capital Services, Inc. dated July 22, 2005 to pay annually the notional amount multiplied by 2.801% and receive semi-annually the notional amount multiplied by the six month EURIBOR. 4,239,550 7/26/10 53,103 Agreement with Lehman Brothers Special Financing, Inc. dated September 28, 2005 to receive annually the notional amount multiplied by 2.47% and pay semi-annually the notional amount multiplied by the six month EURIBOR. 60,035,000 9/28/07 (443,726) Agreement with Merrill Lynch Capital Services, Inc. dated October 5, 2005 to pay annually the notional amount multiplied by 3.2685% and receive semi-annually the notional amount multiplied by the six month EUR-EURIBOR-BBAM 17,929,500 10/7/07 177,888 Agreement with Merrill Lynch Capital Services, Inc. dated October 5, 2005 to receive annually the notional amount multiplied by 3.736% and pay semi-annually the notional amount multiplied by the six month EUR-EURIBOR-BBAM. 6,454,620 10/7/07 (6,981) Agreement with Merrill Lynch Capital Services, Inc. dated October 5, 2005 to receive annually the notional amount multiplied by 2.526% and pay semi-annually the notional amount multiplied by the six month EUR-EURIBOR-Telerate. 35,859,000 10/7/07 (238,154) Agreement with Credit Suisse First Boston dated November 18, 2005 to receive annually the notional amount multiplied by 2.71% and pay semi-annually the notional amount multiplied by the six month CHF- LIBOR. 4,340,647 11/18/07 88,261 Agreement with Credit Suisse First Boston dated November 18, 2005 to receive annually the notional amount multiplied by 1.72% and pay semi-annually the notional amount multiplied by the six month CHF- LIBOR. 35,456,533 11/18/07 49,708 Agreement with Credit Suisse First Boston dated November 18, 2005 to pay annually the notional amount multiplied by 2.33% and receive semi-annually the notional amount multiplied by the six month CHF- LIBOR. 17,330,921 11/18/07 (88,970) Agreement with Citibank N.A. dated December 14, 2005 to receive annually the notional amount multiplied by 3.485% and pay semi-annually the notional amount multiplied by the six month EURIBOR-T248. 19,244,800 12/16/15 82,712 Agreement with Citibank N.A. dated December 14, 2005 to pay annually the notional amount multiplied by 2.973% and receive semi-annually the notional amount multiplied by the six month EURIBOR-T248. 90,210,000 12/17/07 70,065 Total $(56,738) Putnam Master Intermediate Income Trust - Fund 074 TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 12/31/05 (Unaudited) Unrealized Notional Termination appreciation amount date Agreement with Goldman Sachs dated December 23, 2005 to receive/(pay) a premium based on the difference between the market price of Ford Credit Auto Owner Trust Series 2005-B Class D and par on day of execution and receive monthly the notional amount multiplied by 678 basis points and pay monthly the one month USD-LIBOR. At maturity/termination the fund receives the coupon and price appreciation of Ford Credit Auto Owner Trust 2005-B Class D and pays the one month USD LIBOR and the price depreciation of Ford Credit Auto Owner Trust 2005-B Class D. $1,345,000 9/15/11 $7,935 Putnam Master Intermediate Income Trust - Fund 074 CREDIT DEFAULT CONTRACTS OUTSTANDING at 12/31/05 (Unaudited) Unrealized Notional appreciation/ amount (depreciation) Agreement with Morgan Stanley Capital Services, Inc. on September 7, 2005, maturing on June 20, 2015, to receive quarterly 70.5 basis points times the notional amount. Upon a credit default event of a reference entity within the DJ IG CDX Series 4 Index 10-15% tranche, the fund makes a payment of the proportional notional amount times the difference between the par value and the then-market value of the reference entity within the DJ IG CDX Series 4 Index 10-15% tranche. $1,151,000 12,572 Agreement with Morgan Stanley Capital Services, Inc. on September 7, 2005, maturing on June 20, 2015, to receive/(pay) a premium based on the difference between the original spread on issue and the market spread on day of execution and pay quarterly 65 basis points times the notional amount. Upon a credit default event of a reference entity within the DJ IG CDX Series 4 Index, the fund receives a payment of the proportional notional amount times the difference between the par value and the then-market value of the reference entity within the DJ IG CDX Series 4 Index. 1,151,000 (2,528) Agreement with Morgan Stanley Capital Services, Inc. on November 16, 2005, maturing on December 20, 2012, to receive quarterly 305 basis points times the notional amount. Upon a credit default event of a reference entity within the DJ IG CDX Series 5 Index 3-7% tranche, the fund makes a payment of the proportional notional amount times the difference between the par value and the then-market value of the reference entity within the DJ IG CDX Series 5 Index 3-7% tranche. 1,623,000 67,723 Agreement with Morgan Stanley Capital Services, Inc. on November 30, 2005, maturing on December 20, 2012, to receive quarterly 30 basis points times the notional amount. Upon a credit default event of a reference entity within the DJ IG CDX Series 5 Index 10-15% tranche, the fund makes a payment of the proportional notional amount times the difference between the par value and the then-market value of the reference entity within the DJ IG CDX Series 5 Index 10-15% tranche. 2,391,000 970 Agreement with Morgan Stanley Capital Services, Inc. on November 30, 2005, maturing on December 20, 2012, to receive/(pay) a premium based on the difference between the original spread on issue and the market spread on day of execution and pay quarterly 55 basis points times the notional amount. Upon a credit default event of a reference entity within the DJ IG CDX Series 5 Index, the fund receives a payment of the proportional notional amount times the difference between the par value and the then-market value of the reference entity within the DJ IG CDX Series 5 Index. 1,195,500 (2,647) Agreement with Morgan Stanley Capital Services, Inc. on December 8, 2005, maturing on December 20, 2012, to receive/(pay) a premium based on the difference between the original spread on issue and the market spread on day of execution and pay quarterly 55 basis points times the notional amount. Upon a credit default event of a reference entity within the DJ IG CDX Series 5 Index, the fund receives a payment of the proportional notional amount times the difference between the par value and the then-market value of the reference entity within the DJ IG CDX Series 5 Index. 1,200,000 (2,658) Agreement with Morgan Stanley Capital Services, Inc. on December 8, 2005, maturing on December 20, 2012, to receive quarterly 29 basis points times the notional amount. Upon a credit default event of a reference entity within the DJ IG CDX Series 5 Index 10-15% tranche, the fund makes a payment of the proportional notional amount times the difference between the par value and the then-market value of the reference entity within the DJ IG CDX Series 5 Index 10-15% tranche. 2,400,000 426 Agreement with Morgan Stanley Capital Services, Inc. on December 19, 2005, maturing on June 20, 2010, to pays quarterly 110.5 basis points times the notional amount. Upon a credit default event of a reference entity within the DJ IG CDX Series 4 Index 3-7% tranche, the fund receives a payment of the proportional notional amount times the difference between the par value and the then-market value of the reference entity within the DJ IG CDX Series 4 Index 3-7% tranche. 551,000 186 Agreement with Morgan Stanley Capital Services, Inc. on December 20, 2005, maturing on June 20, 2010, to pays quarterly 114 basis points times the notional amount. Upon a credit default event of a reference entity within the DJ IG CDX Series 4 Index 3-7% tranche, the fund receives a payment of the proportional notional amount times the difference between the par value and the then-market value of the reference entity within the DJ IG CDX Series 4 Index 3-7% tranche. 2,493,000 4,673 Agreement with Morgan Stanley Capital Services, Inc. on September 8, 2005, maturing on June 20, 2015, to receive quarterly 479 basis points times the notional amount. Upon a credit default event of any reference entity within the iTraxx Eur 3 Index,3-6% tranche. the fund makes a payment of the proportional notional amount times the difference between the par value and the then-market value of the reference entity within the iTraxx EUR 3 Index, 3-6% tranche. 1,272,691 54,844 Agreement with Morgan Stanley Capital Services, Inc. on September 8, 2005, maturing on June 20, 2012, to receive quarterly 285 basis points times the notional amount. Upon a credit default event of a reference entity within the DJ IG CDX Series 4 Index 3-7% tranche, the fund makes a payment of the proportional notional amount times the difference between the par value and the then-market value of the reference entity within the DJ IG CDX Series 4 Index 3-7% tranche. 2,619,000 6,749 Agreement with Morgan Stanley Capital Services, Inc. on May 24, 2005, maturing on June 20, 2010, to receive/(pay) a premium based on the difference between the original spread on issue and the market spread on day of execution and pay quarterly 90 basis points times the notional amount. Upon a credit default event of a reference entity within the DJ IG CDX 5 year Series 4 Index, the fund receives a payment of the proportional notional amount times the difference between the par value and the then-market value of the reference entity within the DJ IG CDX 5 year Series 4 Index. 10,060,000 (401,527) Agreement with Morgan Stanley Capital Services, Inc. on May 24, 2005, maturing on June 20, 2010, to receive/(pay) a premium based on the difference between the original spread on issue and the market spread on day of execution and receive quarterly 500 basis points times the notional amount. Upon a credit default event of a reference entity within the DJ IG CDX 5 year Series 4 Index 0-3% tranche, the fund makes a payment of the proportional notional amount times the difference between the par value and the then-market value of the reference entity within the DJ IG CDX 5 year Series 4 Index 0-3% tranche. 2,276,000 125,565 Agreement with Morgan Stanley Capital Services, Inc. on September 13, 2005, maturing on June 20, 2012, to receive quarterly 275 basis points times the notional amount. Upon a credit default event of a reference entity within the DJ IG CDX Series 4 Index 3-7% tranche, the fund makes a payment of the proportional notional amount times the difference between the par value and the then-market value of the reference entity within the DJ IG CDX Series 4 Index 3-7% tranche. 1,722,000 (6,732) Agreement with Morgan Stanley Capital Services, Inc. on September 19, 2005, maturing on June 20, 2012, to receive/(pay) a premium based on the difference between the original spread on issue and the market spread on day of execution and pay quarterly 55 basis points times the notional amount. Upon a credit default event of a reference entity within the DJ IG CDX Series 4 Index, the fund receives a payment of the proportional notional amount times the difference between the par value and the then-market value of the reference entity within the DJ IG CDX Series 4 Index. 2,336,000 1,635 Agreement with Morgan Stanley Capital Services, Inc. on September 19, 2005, maturing on June 20, 2012, to receive quarterly 48 basis points times the notional amount. Upon a credit default event of a reference entity within the DJ IG CDX Series 4 Index 7-10% tranche, the fund makes a payment of the proportional notional amount times the difference between the par value and the then-market value of the reference entity within the DJ IG CDX Series 4 Index 7-10% tranche. 2,336,000 1,785 Agreement with Morgan Stanley Capital Services, Inc. on October 13, 2005, maturing on December 20, 2010, to receive/(pay) a premium based on the difference between the original spread on issue and the market spread on day of execution and pay quarterly 395 basis points times the notional amount. Upon a credit default event of a reference entity within the DJ CDX HY Series 5 Index, the fund receives a payment of the proportional notional amount times the difference between the par value and the then-market value of the reference entity within the DJ CDX HY Series 5 Index. 1,087,020 (33,285) Agreement with Goldman Sachs Capital Markets, L.P. on October 12, 2005, maturing on December 20, 2010, to receive/(pay) a premium based on the difference between the original spread on issue and the market spread on day of execution and pay quarterly 395 basis points times the notional amount. Upon a credit default event of a reference entity within the CDX HY Series 5 Index, the fund receives a payment of the proportional notional amount times the difference between the par value and the then-market value of the reference entity within the CDX HY Series 5 Index. 14,058,000 (396,663) Agreement with Goldman Sachs Capital Markets, L.P. on October 14, 2005, maturing on June 20, 2010, to receive/(pay) a premium based on the difference between the original spread on issue and the market spread on day of execution and pays quarterly 90 basis points times the notional amount. Upon a credit default event of a reference entity within the CDX IG HVOL Series 4 Index, the fund receives a payment of the proportional notional amount times the difference between the par value and the then-market value of the reference entity within the CDX IG HVOL Series 4 Index. 10,748,000 (30,351) Agreement with Goldman Sachs Capital Markets, L.P. on October 21, 2005, maturing on June 20, 2010, to receive/(pay) a premium based on the difference between the original spread on issue and the market spread on day of execution and pay quarterly 90 basis points times the notional amount. Upon a credit default event of a reference entity within the CDX IG Series 4 Index, the fund receives a payment of the proportional notional amount times the difference between the par value and the then-market value of the reference entity within the CDX IG Series 4 Index. 2,638,000 37,223 Agreement with Goldman Sachs Capital Markets, L.P. on November 17, 2005, maturing on December 20, 2010, to receive/(pay) a premium based on the difference between the original spread on issue and the market spread on day of execution and pay quarterly 85 basis points times the notional amount. Upon a credit default event of a reference entity within the CDX IG HVOL Series 5 Index, the fund receives a payment of the proportional notional amount times the difference between the par value and the then-market value of the reference entity within the CDX IG HVOL Series 5 Index. 1,623,000 (6,655) Agreement with Goldman Sachs Capital Markets, L.P. on December 2, 2005, maturing on December 20, 2012, to receive/(pay) a premium based on the difference between the original spread on issue and the market spread on day of execution and pay quarterly 55 basis points times the notional amount. Upon a credit default event of a reference entity within the CDX IG Series 5 Index, the fund receives a payment of the proportional notional amount times the difference between the par value and the then-market value of the reference entity within the CDX IG Series 5 Index. 597,500 (1,320) Agreement with Goldman Sachs Capital Markets, L.P. on December 2, 2005, maturing on December 20, 2012, to receive quarterly 31.25 basis points times the notional amount. Upon a credit default event of a reference entity within the CDX IG Series 5 Index, 10-15% tranche, the fund makes a payment of the proportional notional amount times the difference between the par value and the then-market value of the reference entity within the CDX IG Series 5 Index,10-15% tranche. 1,195,000 1,493 Agreement with Goldman Sachs Capital Markets, L.P. on December 2, 2005, maturing on December 20, 2010, to pay quarterly 113 basis points times the notional amount. Upon a credit default event of a reference entity within the CDX IG Series 5 Index, 3-7% tranche, the fund receives a payment of the proportional notional amount times the difference between the par value and the then-market value of the reference entity within the CDX IG Series 5 Index, 3-7% tranche. 811,000 748 Agreement with Goldman Sachs Capital Markets, L.P. on December 2, 2005, maturing on December 20, 2010, to receive/(pay) a premium based on the difference between the original spread on issue and the market spread on day of execution and pay quarterly 85 basis points times the notional amount. Upon a credit default event of a reference entity within the CDX IG HVOL Series 5 Index, the fund receives a payment of the proportional notional amount times the difference between the par value and the then-market value of the reference entity within the CDX IG HVOL Series 5 Index. 1,623,000 (3,113) Agreement with Morgan Stanley Capital Services, Inc. on October 13, 2005, maturing on December 20, 2010, to receive quarterly 145 basis points times the notional amount. Upon a credit default event of a reference entity within the DJ HY CDX Series 5 Index 25-35% tranche, the fund makes a payment of the proportional notional amount times the difference between the par value and the then-market value of the reference entity within the DJ HY CDX Series 5 Index 25-35% tranche. 2,196,000 35,556 Agreement with Morgan Stanley Capital Services, Inc. on October 14, 2005, maturing on December 20, 2010, to receive quarterly 127 basis points times the notional amount. Upon a credit default event of a reference entity within the DJ HY CDX Series 5 Index 25-35% tranche, the fund makes a payment of the proportional notional amount times the difference between the par value and the then-market value of the reference entity within the DJ HY CDX Series 5 Index 25-35% tranche. 1,325,000 10,155 Agreement with Morgan Stanley Capital Services, Inc. on October 14, 2005, maturing on December 20, 2010, to receive/(pay) a premium based on the difference between the original spread on issue and the market spread on day of execution and pays quarterly 395 basis points times the notional amount. Upon a credit default event of a reference entity within the CDX HY Series 5 Index, the fund receives a payment of the proportional notional amount times the difference between the par value and the then-market value of the reference entity within the CDX HY Series 5 Index. 655,875 (16,947) Agreement with Merrill Lynch International on April 14, 2005, maturing on June 20, 2010, to receive/(pay) a premium based on the difference between the original spread on issue and the market spread on day of execution and receives quarterly 360 basis points times the notional amount. Upon a credit default event of a reference entity within the DJ HY CDX 4 Index, the fund makes a payment of the proportional notional amount times the difference between the par value and the then-market value of the reference entity within the DJ HY CDX 4 Index. 1,078,000 46,949 Agreement with JPMorgan Securities Inc. on December 12, 2005, maturing on June 20, 2012, to receive/(pay) a premium based on the difference between the original spread on issue and the market spread on day of execution and pays quarterly 55 basis points times the notional amount. Upon a credit default event of a reference entity within the DJ IG CDX 4 Index, the fund receives a payment of the proportional notional amount times the difference between the par value and the then-market value of the reference entity within the DJ IG CDX 4 Index. 1,209,000 (1,194) Agreement with JPMorgan Securities Inc. on December 12, 2005, maturing on June 20, 2012, to receive quarterly 30.5 basis points times the notional amount. Upon a credit default event of a reference entity within the DJ IG CDX 4 Index, 10-15% tranche, the fund makes a payment of the proportional notional amount times the difference between the par value and the then-market value of the reference entity within the DJ IG CDX 4 Index10-15% tranche. 2,418,000 3,092 Agreement with Lehman Brothers Special Financing, Inc. on December 1, 2005, maturing on June 20, 2010, to pay quarterly 124.5 basis points times the notional amount. Upon a credit default event of any reference entity within the DJ IG CDX Series 4 Index, 3-7% tranche,the fund receives a payment of the proportional notional amount times the difference between the par value and the then-market value of the reference entity within the DJ IG CDX Series 4 Index, 3-7% tranche. 2,170,500 (17,084) Agreement with Lehman Brothers Special Financing, Inc. on December 19, 2005, maturing on June 20, 2010, to receive/(pay) a premium based on the difference between the original spread on issue and the market spread on day of execution and to pay quarterly 90 basis points times the notional amount. Upon a credit default event of any reference entity within the DJ IG CDX HVOL Series 4 Index,the fund receives a payment of the proportional notional amount times the difference between the par value and the then-market value of the reference entity within the DJ IG CDX HVOL Series 4 Index. 551,000 939 Agreement with Lehman Brothers Special Financing, Inc. on December 19, 2005, maturing on June 20, 2012, to receive quarterly 309 basis points times the notional amount. Upon a credit default event of any reference entity within the DJ IG CDX Series 4 Index, 3-7% tranche,the fund makes a payment of the proportional notional amount times the difference between the par value and the then-market value of the reference entity within the DJ IG CDX Series 4 Index, 3-7% tranche. 551,000 223 Agreement with Bank of America, N.A. on September 8, 2005, maturing on June 20, 2010, to receive/(pay) a premium based on the difference between the original spread on issue and the market spread on day of execution and pay quarterly 360 basis points times the notional amount. Upon a credit default event of a reference entity within the CDX HY Series 4 Index, the fund receives a payment of the proportional notional amount times the difference between the par value and the then-market value of the reference entity within the CDX HY Series 4 Index. 1,027,040 (24,895) Agreement with Bank of America, N.A. on August 17, 2005, maturing on June 20, 2010, to receive/(pay) a premium based on the difference between the original spread on issue and the market spread on day of execution and pay quarterly 360 basis points times the notional amount. Upon a credit default event of a reference entity within the CDX HY Series 4 Index, the fund receives a payment of the proportional notional amount times the difference between the par value and the then-market value of the reference entity within the CDX HY Series 4 Index. 2,450,000 (63,535) Agreement with Bank of America, N.A. on August 16, 2005, maturing on June 20, 2010, to receive/(pay) a premium based on the difference between the original spread on issue and the market spread on day of execution and pay quarterly 360 basis points times the notional amount. Upon a credit default event of a reference entity within the CDX HY Series 4 Index, the fund receives a payment of the proportional notional amount times the difference between the par value and the then-market value of the reference entity within the CDX HY Series 4 Index. 4,900,000 $(87,527) Agreement with Bank of America, N.A. on April 13, 2005, maturing on June 20, 2010, to receive/(pay) a premium based on the difference between the original spread on issue and the market spread on day of execution and receive quarterly 360 basis points times the notional amount. Upon a credit default event of a reference entity within the DJ HY CDX 3 Index, the fund makes a payment of the proportional notional amount times the difference between the par value and the then-market value of the reference entity within the DJ HY CDX 3 Index. 980,000 41,967 Agreement with Bank of America, N.A. on April 14, 2005, maturing on June 20, 2010, to receive/(pay) a premium based on the difference between the original spread on issue and the market spread on day of execution and receive quarterly 360 basis points times the notional amount. Upon a credit default event of a reference entity within the DJ HY CDX 4 Index, the fund makes a payment of the proportional notional amount times the difference between the par value and the then-market value of the reference entity within the DJ HY CDX 4 Index. 1,862,000 81,761 Agreement with Bank of America, N.A. on September 13, 2005, maturing on June 20, 2010, to receive/(pay) a premium based on the difference between the original spread on issue and the market spread on day of execution and pay quarterly 90 basis points times the notional amount. Upon a credit default event of a reference entity within the DJ CDX IG HVOL Series 4 Index, the fund receives a payment of the proportional notional amount times the difference between the par value and the then-market value of the reference entity within the DJ CDX IG HVOL Series 4 Index. 3,444,000 21,660 Agreement with Lehman Brothers Special Financing, Inc. on September 19, 2005, maturing on June 20, 2015, to receive/(pay) a premium based on the difference between the original spread on issue and the market spread on day of execution and pay quarterly 65 basis points times the notional amount. Upon a credit default event of a reference entity within the DJ IG CDX 4 Index, the fund receives a payment of the proportional notional amount times the difference between the par value and the then-market value of the reference entity within the DJ IG CDX 4 Index. 1,167,000 (847) Agreement with Lehman Brothers Special Financing, Inc. on September 19, 2005, maturing on June 20, 2015, to receive quarterly 59 basis points times the notional amount. Upon a credit default event of a reference entity within the DJ IG CDX 4 Index,10-15% tranche, the fund makes a payment of the proportional notional amount times the difference between the par value and the then-market value of the reference entity within the DJ IG CDX 4 Index,10-15% tranche. 1,167,000 (5,333) Agreement with Lehman Brothers Special Financing, Inc. on September 21, 2005, maturing on December 20, 2015, to receive/(pay) a premium based on the difference between the original spread on issue and the market spread on day of execution and pay quarterly 70 basis points times the notional amount. Upon a credit default event of a reference entity within the DJ IG CDX 5 Index, the fund receives a payment of the proportional notional amount times the difference between the par value and the then-market value of the reference entity within the DJ IG CDX 5 Index. 1,168,000 (3,392) Agreement with Lehman Brothers Special Financing, Inc. on September 21, 2005, maturing on December 20, 2015, to receive quarterly 57.5 basis points times the notional amount. Upon a credit default event of a reference entity within the DJ IG CDX 5 Index 10-15% tranche, the fund makes a payment of the proportional notional amount times the difference between the par value and the then-market value of the reference entity within the DJ IG CDX 5 Index 10-15% tranche. 1,168,000 (3,837) Agreement with Deutsche Bank AG on April 15, 2005, maturing on June 20, 2010, to receive quarterly 183 basis points times the notional amount. Upon a credit default event of a reference entity within the DJ HY CDX 4 Index 25-35% tranche, the fund make a payment of the proportional notional amount times the difference between the par value and the then-market value of the reference entity within the DJ HY CDX 4 Index 25-35% tranche. 2,400,000 123,201 Agreement with JPMorgan Chase Bank, N.A. on June 23, 2005, maturing on June 20, 2010, to receive/(pay) a premium based on the difference between the original spread on issue and the market spread on day of execution and pay quarterly 360 basis points times the notional amount. Upon a credit default event of a reference entity within the DJ HY CDX 5 year Series 4 Index, the fund receives a payment of the proportional notional amount times the difference between the par value and the then-market value of the reference entity within the DJ HY CDX 5 year Series 4 Index. 2,409,820 (86,395) Agreement with Goldman Sachs Capital Markets, L.P. on August 19, 2005, maturing on June 20, 2010, to receive/(pay) a premium based on the difference between the original spread on issue and the market spread on day of execution and pay quarterly 360 basis points times the notional amount. Upon a credit default event of a reference entity within the CDX HY Series 4 Index, the fund receives a payment of the proportional notional amount times the difference between the par value and the then-market value of the reference entity within the CDX HY Series 4 Index. 2,450,000 (38,431) Agreement with Goldman Sachs Capital Markets, L.P. on April 13, 2005, maturing on June 20, 2010, to receive/(pay) a premium based on the difference between the original spread on issue and the market spread on day of execution and pay quarterly 360 basis points times the notional amount. Upon a credit default event of a reference entity within the DJ HY CDX 3 Index, the fund receives a payment of the proportional notional amount times the difference between the par value and the then-market value of the reference entity within the DJ HY CDX 3 Index. 882,000 31,132 Agreement with Goldman Sachs Capital Markets, L.P. on June 22, 2005, maturing on June 20, 2015, to receive quarterly 656 basis points times the notional amount. Upon a credit default event of a reference entity within the DJ IG CDX 5 year Series 4 Index 3-7% tranche, the fund makes a payment of the proportional notional amount times the difference between the par value and the then-market value of the reference entity within the DJ IG CDX 5 year Series 4 Index 3-7% tranche. 1,479,600 (40,381) Agreement with Goldman Sachs Capital Markets, L.P. on August 12, 2005, maturing on June 20, 2015, to receive quarterly 600 basis points times the notional amount. Upon a credit default event of a reference entity within the DJ IG CDX Series 4 Index,3-7% tranche, the fund makes a payment of the proportional notional amount times the difference between the par value and the then-market value of the reference entity within the DJ IG CDX Series 4 Index,3-7% tranche. 2,562,000 (161,940) Agreement with Goldman Sachs International on September 2, 2004, terminating on the date on which the notional amount is reduced to zero or the date on which the assets securing the reference obligation are liquidated, the fund receives a payment of the outstanding notional amount times 2.55625% and the fund pays in the event of a credit default in one of the underlying securities in the basket of BB CMBS securities. 3,768,000 (9,281) Agreement with Citigroup Financial Products, Inc. on August 19, 2005, maturing on June 20, 2012, to receive/(pay) a premium based on the difference between the original spread on issue and the market spread on day of execution and pay quarterly 55 basis points times the notional amount. Upon a credit default event of a reference entity within the DJ IG CDX Series 4 Index, the fund receives a payment of the proportional notional amount times the difference between the par value and the then-market value of the reference entity within the DJ IG CDX Series 4 Index. 2,278,000 (859) Agreement with Citigroup Financial Products, Inc. on June 10, 2005, maturing on June 20, 2010, to receive/(pay) a premium based on the difference between the original spread on issue and the market spread on day of execution and pay quarterly 360 basis points times the notional amount. Upon a credit default event of a reference entity within the DJ HY CDX 5 year Series 4 Index, the fund receives a payment of the proportional notional amount times the difference between the par value and the then-market value of the reference entity within the DJ HY CDX 5 year Series 4 Index. 2,391,200 (93,411) Agreement with Citigroup Financial Products, Inc. on August 19, 2005, maturing on June 20, 2012, to receive quarterly 62 basis points times the notional amount. Upon a credit default event of a reference entity within the DJ IG CDX Series 4 Index,7-10% tranche, the fund makes a payment of the proportional notional amount times the difference between the par value and the then-market value of the reference entity within the DJ IG CDX Series 4 Index, 7-10% tranche. 2,278,000 12,733 Agreement with Citigroup Financial Products, Inc. on June 10, 2005, maturing on June 20, 2010, to pay quarterly 677.5 basis points times the notional amount. Upon a credit default event of a reference entity within the DJ IG CDX 5 year Series 4 Index 3-7% tranche, the fund receives a payment of the proportional notional amount times the difference between the par value and the then-market value of the reference entity within the DJ IG CDX 5 year Series 4 Index 3-7% tranche. 2,440,000 (57,169) Agreement with Citigroup Financial Products, Inc. on April 28, 2005, maturing on June 20, 2010, to receive quarterly 201 basis points times the notional amount. Upon a credit default event of a reference entity within the DJ HY CDX 4 Index 25-35% tranche, the fund makes a payment of the proportional notional amount times the difference between the par value and the then-market value of the reference entity within the DJ HY CDX 4 Index 25-35% tranche. 2,400,000 155,650 Agreement with Citigroup Financial Products, Inc. on April 15, 2005, maturing on June 20, 2010, to receive quarterly 180 basis points times the notional amount. Upon a credit default event of a reference entity within the DJ HY CDX 4 Index 25-35% tranche, the fund makes a payment of the proportional notional amount times the difference between the par value and the then-market value of the reference entity within the DJ HY CDX 4 Index 25-35% tranche. 2,400,000 133,320 Agreement with Lehman Brothers Special Financing, Inc. on August 24, 2005, maturing on June 20, 2012, to receive quarterly 46.375 basis points times the notional amount. Upon a credit default event of any reference entity within the DJ iTraxx Index, 6-9% tranche, the fund makes a payment of the proportional notional amount times the difference between the par value and the then-market value of the reference entity within the DJ iTraxx Index, 6-9% tranche. 2,834,916 10,948 Agreement with Lehman Brothers Special Financing, Inc. on August 24, 2005, maturing on June 20, 2012, to receive/(pay) a premium based on the difference between the original spread on issue and the market spread on day of execution and to receive quarterly 45 basis points times the notional amount. Upon a credit default event of any reference entity within the DJ iTraxx Index, the fund makes a payment of the proportional notional amount times the difference between the par value and the then-market value of the reference entity within the DJ iTraxx Index. 2,834,916 (2,917) Agreement with Lehman Brothers Special Financing, Inc. on July 27, 2005, maturing on June 20, 2012, to receive/(pay) a premium based on the difference between the original spread on issue and the market spread on day of execution and to receive quarterly 45 basis points times the notional amount. Upon a credit default event of any reference entity within the DJ iTraxx Index, the fund makes a payment of the proportional notional amount times the difference between the par value and the then-market value of the reference entity within the DJ iTraxx Index. 2,273,208 (1,041) Agreement with Lehman Brothers Special Financing, Inc. on July 27, 2005, maturing on June 20, 2012, to receive quarterly 19 basis points times the notional amount. Upon a credit default event of any reference entity within the DJ iTraxx Index, S3 tranche, the fund makes a payment of the proportional notional amount times the difference between the par value and the then-market value of the reference entity within the DJ iTraxx Index, S3 tranche. 3,030,944 11,528 Agreement with Lehman Brothers Special Financing, Inc. on September 8, 2005, maturing on June 20, 2010, to receive/(pay) a premium based on the difference between the original spread on issue and the market spread on day of execution and to pay quarterly 360 basis points times the notional amount. Upon a credit default event of any reference entity within the DJ HY CDX Series 4 Index, the fund receives a payment of the proportional notional amount times the difference between the par value and the then-market value of the reference entity within the DJ HY CDX Series 4 Index. 2,510,760 (62,326) Agreement with Lehman Brothers Special Financing, Inc. on June 17, 2005, maturing on June 20, 2010, to receive/(pay) a premium based on the difference between the original spread on issue and the market spread on day of execution and pay quarterly 360 basis points times the notional amount. Upon a credit default event of a reference entity within the DJ HY CDX 5 year Series 4 Index, the fund receives a payment of the proportional notional amount times the difference between the par value and the then-market value of the reference entity within the DJ HY CDX 5 year Series 4 Index. 2,391,200 (77,619) Agreement with Lehman Brothers Special Financing, Inc. on April 14, 2005, maturing on June 20, 2010, to receive/(pay) a premium based on the difference between the original spread on issue and the market spread on day of execution and pay quarterly 360 basis points times the notional amount. Upon a credit default event of a reference entity within the DJ HY CDX 3 Index, the fund receives a payment of the proportional notional amount times the difference between the par value and the then-market value of the reference entity within the DJ HY CDX 3 Index. 882,000 39,678 Agreement with Lehman Brothers Special Financing, Inc. on June 14, 2005, maturing on June 20, 2010, to receive/(pay) a premium based on the difference between the original spread on issue and the market spread on day of execution and pay quarterly 360 basis points times the notional amount. Upon a credit default event of a reference entity within the DJ HY CDX 5 year Series 4 Index, the fund receives a payment of the proportional notional amount times the difference between the par value and the then-market value of the reference entity within the DJ HY CDX 5 year Series 4 Index. 1,440,600 (48,338) Agreement with Lehman Brothers Special Financing, Inc. on August 10, 2005, maturing on June 20, 2010, to receive/(pay) a premium based on the difference between the original spread on issue and the market spread on day of execution and to pay quarterly 360 basis points times the notional amount. Upon a credit default event of any reference entity within the CDX HY Series 4 Index, the fund receives a payment of the proportional notional amount times the difference between the par value and the then-market value of the reference entity within the CDX HY Series 4 Index. 4,900,000 (81,057) Agreement with Lehman Brothers Special Financing, Inc. on April 18, 2005, maturing on June 20, 2010, to pay quarterly 194 basis points times the notional amount. Upon a credit default event of a reference entity within the DJ HY CDX 4 Index 25-35% tranche, the fund receives a payment of the proportional notional amount times the difference between the par value and the then-market value of the reference entity within the DJ HY CDX 4 Index 25-35% tranche. 500,000 28,751 Total $(767,400) NOTES (a) Percentages indicated are based on net assets of (b) The aggregate identified cost on a tax basis is $771,562,671, resulting in gross unrealized appreciation and depreciation of $10,999,753 and $17,459,953, respectively, or net unrealized depreciation of (c) Senior loans are exempt from registration under the Security Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically.
